 
AGREEMENT AND PLAN OF MERGER, CONVERSION AND SHARE EXCHANGE
 
by and among
 
ALPHA SECURITY GROUP CORPORATION,
 
SOYA CHINA PTE LTD.,
 
ALPHA ARIZONA CORP.,
 
AND
 
THE SELLING SHAREHOLDERS
 
Dated as of December 31, 2008
 

--------------------------------------------------------------------------------


 
Table of Contents



     
Page
       
ARTICLE I
THE MERGER
 
2
       
1.1
The Merger
 
2
       
1.2
Filing of Certificate of Ownership and Merger; Merger Effective Time
 
2
       
ARTICLE II
CONVERSION
 
3
       
2.1
The Conversion
 
3
       
2.2
Registration by Way of Continuation; Conversion Effective Time
 
3
       
ARTICLE III
CHARTER DOCUMENTS, DIRECTORS AND OFFICERS OF SURVIVING CORPORATION AND ALPHA
BERMUDA
 
3
       
3.1
Articles of Incorporation of Surviving Corporation
 
3
       
3.2
Bylaws of Surviving Corporation
 
3
       
3.3
Directors of Surviving Corporation
 
3
       
3.4
Officers of Surviving Corporation
 
4
       
3.5
Memorandum of Continuance and Bye-laws of Alpha Bermuda
 
4
       
3.6
Directors of Alpha Bermuda
 
4
       
3.7
Officers of Alpha Bermuda
 
4
       
ARTICLE IV
CONVERSION AND EXCHANGE OF SECURITIES
 
4
       
4.1
Conversion of Stock in the Merger
 
4
       
4.2
Conversion of Securities in the Conversion
 
5
       
4.3
Certificates Representing Alpha Securities
 
5
       
4.4
Effect of the Conversion
 
6
       
ARTICLE V
SHARE EXCHANGE
 
7
       
5.1
Share Exchange
 
7
       
5.2
Escrow of Shares
 
8
       
5.3
Deferred Stock Payment
 
8

 
 
i

--------------------------------------------------------------------------------

 

Table of Contents



     
Page
ARTICLE VI
THE CLOSING
 
11
       
6.1
Closing
 
11
       
6.2
Deliveries of the Parties
 
11
       
6.3
Further Assurances
 
11
       
ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE SELLING SHAREHOLDERS
 
12
       
7.1
Good Title
 
12
       
7.2
Organization and Standing
 
12
       
7.3
Authority; Execution and Delivery; Enforceability
 
12
       
7.4
No Conflicts
 
12
       
7.5
Consents and Approvals
 
13
       
7.6
Access to Information
 
13
       
7.7
Intent; Accredited Investor; Non-U.S. Person
 
13
       
7.8
Accuracy of Representations
 
13
       
7.9
Transfer Restrictions
 
13
       
7.10
Legends
 
13
       
7.11
Opinion
 
14
       
7.12
Restriction on Disposal of Shares
 
14
       
ARTICLE VIII
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
15
       
8.1
Organization, Standing and Power; Key Operating Agreements
 
16
       
8.2
Subsidiaries
 
16
       
8.3
Capital Structure.
 
17
       
8.4
Authority
 
17
       
8.5
No Conflict
 
17
       
8.6
Consents and Approvals
 
18


 
ii

--------------------------------------------------------------------------------

 

Table of Contents



     
Page
8.7
Financial Statements
 
18
       
8.8
Internal Accounting Controls
 
18
       
8.9
Absence of Certain Changes
 
19
       
8.10
Absence of Undisclosed Liabilities
 
19
       
8.11
Litigation
 
19
       
8.12
Restrictions on Business Activities
 
19
       
8.13
Governmental Authorization
 
20
       
8.14
Title to Property
 
20
       
8.15
Intellectual Property
 
20
       
8.16
Taxes
 
21
       
8.17
Employee Benefit Plans
 
22
       
8.18
Labor Matters
 
22
       
8.19
Interested Party Transactions
 
22
       
8.20
Insurance
 
23
       
8.21
Material Company Contracts
 
23
       
8.22
Compliance With Laws
 
24
       
8.23
Foreign Corrupt Practices Act
 
24
       
8.24
Money Laundering Laws
 
25
       
8.25
Governmental Inquiry
 
25
       
8.26
Minute Books
 
25
       
8.27
Real Property
 
25
       
8.28
Brokers’ and Finders’ Fees
 
25
       
8.29
Vote Required
 
25
       
8.30
Board Approval
 
25
       
8.31
Additional PRC Representations and Warranties
 
25

 
 
iii

--------------------------------------------------------------------------------

 

Table of Contents



     
Page
8.32
Stamp Duty; Transfer Taxes
 
26
       
8.33
Environmental Matters
 
26
       
ARTICLE IX
REPRESENTATIONS AND WARRANTIES OF THE ALPHA PARTIES
 
27
       
9.1
Organization, Standing and Power
 
27
       
9.2
Capital Structure
 
28
       
9.3
Authority
 
29
       
9.4
No Conflict
 
30
       
9.5
Consents and Approval
 
30
       
9.6
SEC Documents; Financial Statements
 
31
       
9.7
Sarbanes-Oxley Act of 2002
 
31
       
9.8
Absence of Certain Changes
 
32
       
9.9
Absence of Undisclosed Liabilities
 
32
       
9.10
Litigation
 
32
       
9.11
Restrictions on Business Activities
 
32
       
9.12
No Interest in Property
 
33
       
9.13
Employees; Employee Benefit Plans
 
33
       
9.14
Labor Matters
 
33
       
9.15
Interested Party Transactions
 
33
       
9.16
Insurance
 
33
       
9.17
Compliance With Laws
 
33
       
9.18
Brokers’ and Finders’ Fees
 
33
       
9.19
Minute Books
 
33
       
9.20
Vote Required
 
33
       
9.21
Board Approval
 
34

 
 
iv

--------------------------------------------------------------------------------

 

Table of Contents



     
Page
9.22
Alternext Listing
 
34
       
9.23
Trust Account Funds
 
34
       
9.24
Qualification as “Business Combination” under Certificate of Incorporation
 
34
       
9.25
Internal Accounting Controls; Disclosure Controls
 
34
       
9.26
Certain Registration Matters
 
34
       
9.27
Material Contracts
 
35
       
9.28
Taxes
 
35
       
9.29
Foreign Corrupt Practices Act
 
36
       
9.30
Money Laundering Laws
 
36
       
ARTICLE X
CONDUCT PRIOR TO THE BUSINESS COMBINATION EFFECTIVE TIME
 
36
       
10.1
Conduct of Business
 
36
       
10.2
Restrictions on Conduct of Business
 
37
       
ARTICLE XI
COVENANTS
 
39
       
11.1
Proxy/Prospectus; Special Meeting
 
39
       
11.2
Form 8-K
 
40
       
11.3
Insider Purchases
 
40
       
11.4
Action of Company’s Shareholders
 
41
       
11.5
Employment Agreements
 
41
       
11.6
Registration Rights Agreement
 
41
       
11.7
Shareholders’ Agreement
 
41
       
11.8
Fiscal Year
 
41
       
11.9
Directors and Officers of Alpha Bermuda
 
41
       
ARTICLE XII
ADDITIONAL AGREEMENTS
 
42
       
12.1
No Claim Against Trust Account
 
42


 
v

--------------------------------------------------------------------------------

 

Table of Contents



     
Page
12.2
Access to Information
 
42
       
12.3
Confidential Information; Non-Solicitation or Negotiation
 
43
       
12.4
Disclosure of Certain Matters
 
44
       
12.5
Regulatory and Other Authorizations; Notices and Consents
 
44
       
12.6
Public Disclosure
 
44
       
12.7
Consents; Cooperation
 
44
       
12.8
Legal Requirements
 
45
       
ARTICLE XIII
CONDITIONS TO CLOSE
 
46
       
13.1
Conditions Precedent to the Obligation of the Parent to Close
 
46
       
13.2
Conditions Precedent to the Obligation of the Company to Close
 
48
       
ARTICLE XIV
POST-CLOSING COVENANTS
 
52
       
14.1
D&O Insurance
 
52
       
14.2
Tax Matters
 
53
       
ARTICLE XV
INDEMNIFICATION; REMEDIES
 
53
       
15.1
Survival
 
53
       
15.2
Indemnification by the Selling Shareholders
 
53
       
15.3
Indemnification by Parent
 
55
       
15.4
Third Party Action
 
56
       
ARTICLE XVI
TERMINATION, AMENDMENT AND WAIVER
 
57
       
16.1
Termination
 
57
       
16.2
Effect of Termination
 
58
       
16.3
Expenses and Termination Fees
 
58
       
16.4
Amendment
 
59
       
16.5
Extension; Waiver
 
59

 
 
vi

--------------------------------------------------------------------------------

 

Table of Contents



     
Page
ARTICLE XVII
GENERAL PROVISIONS
 
59
       
17.1
No Fractional Shares
 
59
       
17.2
Lost, Stolen or Destroyed Certificates
 
59
       
17.3
Withholding Rights
 
60
       
17.4
Notices
 
60
       
17.5
Interpretation/Definitions
 
61
       
17.6
Counterparts
 
69
       
17.7
Entire Agreement; Nonassignability; Parties in Interest
 
69
       
17.8
Severability
 
69
       
17.9
Remedies Cumulative; Specific Performance
 
69
       
17.10
Governing Law
 
70
       
17.11
Rules of Construction
 
70


 
vii

--------------------------------------------------------------------------------

 

 
AGREEMENT AND PLAN OF MERGER, CONVERSION AND SHARE EXCHANGE
 
This AGREEMENT AND PLAN OF MERGER, CONVERSION AND SHARE EXCHANGE (the
“Agreement”) is made and entered into as of December 31, 2008, by and among
Alpha Security Group Corporation, a Delaware corporation (including its
successors and assigns, the “Parent” OR “Alpha”), Alpha Arizona Corp., an
Arizona corporation, and a wholly owned subsidiary of the Parent (“Alpha
Arizona”), Soya China Pte. Ltd., a company incorporated in Singapore (including
its successors and assigns, the “Company” or “Target”), Splendid International
Holdings Pte. Ltd., Bright Strong Investments Limited and Special Result Limited
(BVI) (each a “Selling Shareholder,” and together with their successors and
assigns from the date hereof until the Business Combination Effective Time (as
defined in Section 6.1 below), collectively the “Selling Shareholders”).
 
BACKGROUND
 
Parent has formed a wholly owned subsidiary, Alpha Arizona, solely for the
purposes of (1) the merger of Parent with and into Alpha Arizona pursuant to
Section 253 of the General Corporation Law of the State of Delaware (the
“DGCL”), in which Alpha Arizona will be the surviving corporation (the
“Merger”), (2) the subsequent conversion of Alpha Arizona into a Bermuda company
by a transfer of domicile pursuant to Section 10-226 of the Arizona Revised
Statutes (the “ARS”), (3) the registration and continuation of Alpha Arizona as
a Bermuda company pursuant to Section 132C of the Bermuda Companies Act 1981
(the “Conversion”) and (4) the Share Exchange (as defined below).  The Bermuda
company will be named such name as approved by the Target (“Alpha Bermuda,” and
together with Alpha and Alpha Arizona, the “Alpha Parties”).
 
The boards of directors of each of Alpha and Alpha Arizona have declared this
Agreement advisable and approved the Transactions (as defined in Section 6.1),
and each of the boards of directors of Alpha and Alpha Arizona has adopted
resolutions approving the Merger and providing that (i) each share of common
stock of Alpha (“Common Stock”) outstanding immediately prior to the Merger
Effective Time (as defined below) (“Alpha Shares”) will be automatically
converted at the Merger Effective Time into one share of common stock, par value
US$0.0001 per share, of Alpha Arizona (“Alpha Arizona Shares”); and (ii) all
Warrants, Underwriter Option and other rights to purchase an Alpha Share (“Alpha
Stock Rights,” and together with Alpha Shares, “Alpha Securities”) will be
exchanged at the Merger Effective Time for substantially equivalent securities
of Alpha Arizona (“Alpha Arizona Stock Rights,” and together with Alpha Arizona
Shares, “Alpha Arizona Securities”).
 
The board of directors of Alpha Arizona has approved the Conversion, upon the
terms and subject to the conditions set forth in this Agreement, whereby upon
the Conversion Effective Time (as defined below), each outstanding Alpha Arizona
Share will be automatically converted into one ordinary share, par value
US$0.0001 per share, of Alpha Bermuda (“Alpha Bermuda Shares”) and each Alpha
Arizona Stock Right will be automatically converted into equivalent securities
of Alpha Bermuda (“Alpha Bermuda Stock Rights,” and together with Alpha Bermuda
Shares, “Alpha Bermuda Securities”).
 

--------------------------------------------------------------------------------


 
The Selling Shareholders are the direct owners of the number of ordinary shares
of the Company appearing opposite their names on Schedule 8.3(b) hereto (all
such shares of capital stock to be exchanged under this Agreement are referred
to as the “Target Securities”).
 
The board of directors of Alpha Arizona has and Alpha Bermuda (after the
Conversion) will have approved the acquisition of the Target Securities from the
Selling Shareholders through a share exchange transaction (the “Share
Exchange”), pursuant to which Alpha Bermuda will issue to each of the Selling
Shareholders an agreed upon number of Alpha Bermuda Shares and cash in exchange
for the Target Securities held by such Selling Shareholder.
 
The Merger and the Conversion require the affirmative vote of the holders of a
majority of the issued and outstanding shares of the Common Stock, and the Share
Exchange requires the affirmative vote of the holders of a majority of the
shares of Common Stock sold in the IPO voted at the meeting, provided, that the
Share Exchange will only proceed if holders of less than 35% of the shares of
the Common Stock sold in the IPO exercise their conversion rights (it being
understood that such stockholders or shareholders, as applicable, will be the
holders of a majority of the issued and outstanding Alpha Arizona Shares that
are entitled to vote immediately prior to the Conversion and the holders of a
majority of the issued and outstanding Alpha Bermuda Shares that are entitled to
vote immediately prior to the Share Exchange, since the Merger, Conversion and
Share Exchange shall happen as close to simultaneously as permitted by the
applicable Laws).
 
The Merger, the Conversion and the Share Exchange are part of the same
integrated transaction, such that none of the Merger, the Conversion or the
Share Exchange shall occur without the other.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
intending to be legally bound hereby, the Parties agree as follows:
 
ARTICLE I
THE MERGER
 
1.1           The Merger.  At the Merger Effective Time (as defined in Section
1.2), Alpha will be merged with and into Alpha Arizona in accordance with
Section 253 of the DGCL and this Agreement, and the separate corporate existence
of Alpha will thereupon cease.  Alpha Arizona will be the surviving corporation
in the Merger.  The Merger will have the effects specified in the DGCL and the
ARS.
 
1.2           Filing of Certificate of Ownership and Merger; Merger Effective
Time.  As soon as practicable following the satisfaction or, to the extent
permitted by applicable Law, waiver of the conditions to the Closing set forth
in Article XIII, if this Agreement shall not have been terminated prior thereto
as provided in Section 16.1, Alpha and Alpha Arizona shall cause (a) a
certificate of ownership and merger (the “Certificate of Merger”) meeting the
requirements of Section 253 of the DGCL to be properly executed and filed in
accordance with the applicable requirements of the DGCL, and (b) articles of
merger (the “Articles of Merger”) meeting the requirements of Section 10-1105 of
the ARS to be properly executed and filed in accordance with such section. The
Merger shall become effective at the time designated in the Certificate of
Merger and the Articles of Merger as the effective time of the Merger that the
Parties shall have agreed upon and designated (the “Merger Effective
Time”).  Notwithstanding the foregoing, the Parties shall designate a time for
the Merger Effective Time that will be the later of (A) the time of filing of
the Certificate of Merger with the Secretary of State of the State of Delaware
in accordance with the DGCL, and (B) the effective date and time of approval of
the Articles of Merger by the Arizona Corporation Commission in accordance with
the ARS.
 
2

--------------------------------------------------------------------------------


 
ARTICLE II
CONVERSION
 
2.1           The Conversion.  The Conversion will take place immediately after
the Merger Effective Time.  Subject to the terms and conditions of this
Agreement, at the Conversion Effective Time (as defined in Section 2.2 below),
Alpha Arizona shall convert to Alpha Bermuda in accordance with this Agreement
and shall thereupon continue its existence, without interruption, in the
organizational form of a Bermuda exempted company rather than an Arizona
corporation.  Alpha Bermuda (sometimes hereinafter referred to as the “Surviving
Corporation”) will be the surviving corporation in the Conversion.  The
Conversion shall have the effects specified in the relevant sections of the ARS
and the Bermuda Companies Act 1981.  The Conversion and the Share Exchange are
part of the same integrated transaction, such that neither the Conversion nor
the Share Exchange shall occur without the other.
 
2.2           Registration by Way of Continuation; Conversion Effective
Time.  As soon as practicable following the satisfaction or, to the extent
permitted by applicable Law, waiver of the conditions to the Closing set forth
in Article XIII, if this Agreement shall not have been terminated prior thereto
as provided in Section 16.1, Alpha Bermuda shall register by way of continuation
as an exempted company under the Bermuda Companies Act 1981 and file the
relevant documents with the Arizona Corporation Commission in accordance with
the relevant sections of the ARS.  The Conversion shall become effective upon
registration by the Registrar of Companies in Bermuda (the “Conversion Effective
Time”).
 
ARTICLE III
CHARTER DOCUMENTS, DIRECTORS AND OFFICERS OF SURVIVING CORPORATION
 
3.1           Articles of Incorporation of Alpha Arizona.  The Articles of
Incorporation of Alpha Arizona in effect immediately prior to the Merger
Effective Time shall be the Articles of Incorporation of Alpha Arizona, until
duly amended in accordance with applicable Law.
 
3.2           Bylaws of Alpha Arizona.  The bylaws of Alpha in effect
immediately prior to the Merger Effective Time shall be the bylaws of Alpha
Arizona, until duly amended in accordance with applicable Law.
 
3.3           Directors of Alpha Arizona.  The directors of Alpha immediately
prior to the Merger Effective Time shall be the directors of Alpha Arizona,
until the earlier of their death, resignation or removal or until their
respective successors are duly elected and qualified, as the case may be.
 
3

--------------------------------------------------------------------------------


 
3.4           Officers of Alpha Arizona.  The officers of Alpha immediately
prior to the Merger Effective Time shall be the officers of Alpha Arizona, until
the earlier of their death, resignation or removal or until their respective
successors are duly elected and qualified, as the case may be.
 
3.5           Memorandum of Continuance and Bye-laws of Alpha Bermuda.  The
Memorandum of Continuance and Bye-laws of Alpha Bermuda shall be as set forth
substantially in the form annexed hereto as Exhibit A.  The Memorandum of
Continuance and Bye-laws shall, by resolution of Alpha Arizona shareholder(s)
and/or directors, be effective upon the Conversion Effective Time.
 
3.6           Directors of Alpha Bermuda.  The directors of Alpha Arizona
immediately prior to the Conversion Effective Time shall continue as the
directors of Alpha Bermuda, until the earlier of their death, resignation or
removal or until their respective successors are duly elected and qualified, as
the case may be.  Notwithstanding the foregoing, commencing on the Closing Date,
the board of directors of the Surviving Corporation (the “Combined Board”) shall
be established as provided for in Section 11.10 hereof.
 
3.7           Officers of Alpha Bermuda.  The officers of Alpha Arizona
immediately prior to the Conversion Effective Time shall continue as the
officers of Alpha Bermuda, until the earlier of their death, resignation or
removal or until their respective successors are duly elected and qualified, as
the case may be.  Notwithstanding the foregoing, commencing on the Closing Date,
the officers of Alpha Bermuda shall be appointed by the Combined Board.
 
ARTICLE IV
CONVERSION AND EXCHANGE OF SECURITIES
 
4.1           Conversion of Stock in the Merger.  At the Merger Effective Time,
by virtue of the Merger and without any action on the part of the holder of any
shares:
 
(a)           Conversion of Alpha Shares.  Each share of Common Stock issued and
outstanding immediately prior to the Merger Effective Time shall be
automatically converted into one validly issued, fully paid and non-assessable
Alpha Arizona Share to be delivered by Alpha Arizona in accordance with Section
4.3 below.
 
(b)           Cancellation of Alpha Arizona Shares Owned by Alpha.  Each issued
and outstanding Alpha Arizona Share that is owned by Alpha immediately prior to
the Merger Effective Time shall automatically be cancelled and retired and shall
cease to exist, and no consideration shall be delivered or deliverable in
exchange therefor.
 
(c)           Alpha Stock Rights Become Alpha Arizona Stock Rights.  All Alpha
Stock Rights then outstanding shall remain outstanding and shall be assumed by
Alpha Arizona and thereafter become Alpha Arizona Stock Rights.  Each Alpha
Stock Right by virtue of becoming an Alpha Arizona Stock Right shall be
exercisable upon the same terms and conditions as in effect immediately prior to
the Merger, except that upon the exercise of such Alpha Arizona Stock Rights,
Alpha Arizona Shares shall be issuable in lieu of Alpha Shares.  The number of
Alpha Arizona Shares issuable upon the exercise of an Alpha Arizona Stock Right
immediately after the Merger Effective Time and the exercise price of each such
Alpha Arizona Stock Right shall be the same number of shares and price as in
effect immediately prior to the Merger Effective Time.  All Alpha Arizona Stock
Rights shall entitle the holder thereof to purchase Alpha Arizona Shares in
accordance with the terms of the documents governing the Alpha Arizona Stock
Rights.
 
4

--------------------------------------------------------------------------------


 
4.2           Conversion of Securities in the Conversion.  At the Conversion
Effective Time, by virtue of the Conversion and without any action on the part
of the holder of any shares:
 
(a)           Conversion of Alpha Arizona Shares.  Except as set forth in
Section 4.1(b) above, each issued and outstanding Alpha Arizona Share shall be
automatically converted into one validly issued, fully paid and non-assessable
Alpha Bermuda Share in accordance with Section 4.3.
 
(b)           Conversion of Alpha Arizona Stock Rights.  All Alpha Arizona Stock
Rights then outstanding shall remain outstanding and thereafter be Alpha Bermuda
Stock Rights.  Each Alpha Arizona Stock Right by virtue of becoming an Alpha
Bermuda Stock Right shall be exercisable upon the same terms and conditions as
in effect immediately prior to the Conversion, except that upon the exercise of
such Alpha Bermuda Stock Rights, Alpha Bermuda Shares shall be issuable in lieu
of Alpha Arizona Shares.  The number of Alpha Bermuda Shares issuable upon the
exercise of an Alpha Bermuda Stock Right immediately after the Conversion
Effective Time and the exercise price of each such Alpha Bermuda Stock Right
shall be the same number of shares and price as in effect immediately prior to
the Conversion Effective Time.  All Alpha Bermuda Stock Rights shall entitle the
holder thereof to purchase Alpha Bermuda Shares in accordance with the terms of
the documents governing the Alpha Bermuda Stock Rights.
 
4.3           Certificates Representing Alpha Securities.
 
(a)           From and after the Merger Effective Time, all of the certificates
which immediately prior to that time represented outstanding Alpha Securities
(the “Certificates”) shall be deemed for all purposes to evidence ownership of,
and to represent, the Alpha Arizona Securities into which the Alpha Securities
represented by such Certificates have been converted as herein provided.  No
certificates for Alpha Arizona Securities will be issued as a result of the
Merger and no holder of record of any Certificates shall be entitled to
surrender any Certificate for cancellation to Alpha Arizona or its transfer
agent in exchange for a certificate representing that number of Alpha Arizona
Securities which such holder has the right to receive pursuant to the provisions
of this Article IV.  The registered owner on the books and records of Alpha or
its transfer agent of any such Certificate shall have and be entitled to
exercise any voting and other rights with respect to and to receive any dividend
and other distributions upon the Alpha Arizona Securities evidenced by such
Certificate as above provided.
 
(b)           From and after the Conversion Effective Time, all of the
outstanding Certificates shall be deemed for all purposes to evidence ownership
of, and to represent, the Alpha Bermuda Securities into which the Alpha Arizona
Securities represented by such Certificates have been converted as herein
provided.  The holders of those Certificates representing Alpha Bermuda Shares
shall be entitled to be entered on the register of members of Alpha Bermuda as
holders of that number of Alpha Bermuda Shares represented by the
Certificates.  The registered owner from time to time entered in the register of
members of Alpha Bermuda shall have and be entitled to exercise any voting and
other rights with respect to and to receive any dividend and other distributions
upon the Alpha Bermuda Securities evidenced by such Certificate as above
provided.
 
5

--------------------------------------------------------------------------------


 
(c)           At or after the Merger Effective Time, there shall be no transfers
on the stock transfer books of Alpha of the Alpha Securities which were
outstanding immediately prior to the Merger Effective Time.  At or after the
Conversion Effective Time, there shall be no transfers on the stock transfer
books of Alpha Arizona of the Alpha Arizona Securities which were outstanding
immediately prior to the Conversion Effective Time.  If, after the Merger
Effective Time but prior to the Conversion Effective Time, Certificates are
presented to the Surviving Corporation or its transfer agent, the presented
Certificates shall be cancelled and exchanged after the Conversion Effective
Time for certificates for Alpha Bermuda Securities deliverable in respect
thereof pursuant to this Agreement in accordance with the procedures set forth
in this Article IV.  If, after the Conversion Effective Time, Certificates are
presented to Alpha Bermuda or its transfer agent, the presented Certificates
shall be cancelled and exchanged for certificates for Alpha Bermuda Securities
deliverable in respect thereof pursuant to this Agreement in accordance with the
procedures set forth in this Article IV.
 
(d)           Following the Conversion Effective Time, each holder of record of
one or more Certificates may, but shall not be required to, surrender any
Certificate for cancellation to Alpha Bermuda or its transfer agent, and the
holder of such Certificate shall be entitled to receive in exchange therefor a
certificate representing that number of Alpha Bermuda Securities which such
holder will hold pursuant to the provisions of this Article IV and be entitled
to be entered on the register of members of Alpha Bermuda as the holder of that
number of Alpha Bermuda Shares represented by the Certificate and the
Certificate so surrendered shall forthwith be cancelled. In the event of a
transfer of ownership of Alpha Securities which is not registered in the
transfer records of Alpha or a transfer of ownership of Alpha Arizona Securities
which is not registered in the transfer records of Alpha Arizona, a certificate
representing the proper number of Alpha Bermuda Securities may be issued to such
a transferee if the Certificate representing such Alpha Securities or Alpha
Arizona Securities is presented to Alpha Bermuda or its transfer agent,
accompanied by all documents required to evidence and effect such transfer and
to evidence that any applicable stock transfer taxes have been paid.
 
4.4           Effect of the Conversion.  At the Conversion Effective Time, the
effect of the Conversion shall be as provided in this Agreement and the
applicable provisions of ARS and the Companies Act 1981 of Bermuda.  Without
limiting the generality of the foregoing, and subject thereto, at the Conversion
Effective Time, all the property, rights, privileges, agreements, powers and
franchises, debts, liabilities, duties and obligations of Alpha Arizona shall
become the property, rights, privileges, agreements, powers and franchises,
debts, liabilities, duties and obligations of Alpha Bermuda, including any and
all agreements, covenants, duties and obligations of Alpha Arizona set forth in
this Agreement to be performed after the Closing, and all securities of Alpha
Bermuda issued and outstanding as a result of the Conversion under Section 4.2
hereof shall be quoted on the NYSE Alternext US LLC (“Alternext”), or such other
public trading market on which the Alpha Bermuda Shares may be trading at such
time.
 
6

--------------------------------------------------------------------------------


 
ARTICLE V
SHARE EXCHANGE
 
5.1           Share Exchange.
 
(a)           The Share Exchange will take place immediately after the
Conversion Effective Time.  Upon the terms and subject to the conditions hereof,
at the Closing, each Selling Shareholder shall sell, transfer, convey, assign
and deliver to Alpha Bermuda free and clear of all Liens, all of the right,
title and interest of such Selling Shareholder in and to the Target Securities
appearing opposite the name of such Selling Shareholder set forth below.  In
exchange for such Target Securities, Alpha Bermuda shall (A) subject to
Section 5.2 sell, issue and deliver to each Selling Shareholder at the Closing
the number of Alpha Bermuda Shares (the “Initial Equity Payment”) appearing
opposite the name of such Selling Shareholder set forth below:


Shareholder
 
Company Shares before
Business Combination
   
Alpha Bermuda Shares
 
Splendid International Holdings Pte. Ltd.
    6,645       4,136,492  
Bright Strong Investments Limited
    535       453,804  
Special Result Limited (BVI)
    3,784       1,709,704  
Total
    10,964       6,300,000  

 
plus (B) pay a cash amount at the Closing to each Selling Shareholder determined
as follows:
 


Shareholder
 
Cash Amount
 
Splendid International Holdings Pte. Ltd.
  $ 15,000,000  
Bright Strong Investments Limited
    -  
Special Result Limited (BVI)
  $ 15,000,000  
Total
    30,000,000  

 
plus (C) deliver to each Selling Shareholder the additional consideration, as
described in Section 5.3.
 
7

--------------------------------------------------------------------------------


 
5.2           Escrow of Shares.  Concurrent with the Share Exchange, 3.15
million of the Initial Equity Payment (pro rata in proportion to each Selling
Shareholder’s distribution of Initial Equity Payment set forth in Section 5.1(a)
above) that were to be exchanged pursuant to Section 5.1(a) above (“Escrowed
Shares”), accompanied by share transfers duly endorsed in blank, shall be
delivered into an escrow account and subject to release pursuant to the terms of
an escrow agreement (the “Escrow Agreement”) providing, among other things, as
follows:  (i) 50% of the Escrowed Shares will be released to the holders in
Section 5.1(a) above, if the Adjusted Net Income for fiscal year 2008 is at
least $12.8 million; and (ii) the balance of the Escrowed Shares will be
released if the Adjusted Net Income (as defined below) for fiscal year 2009 is
at least $17.2 million (collectively, the “Thresholds”).  The Escrow Agreement
shall further provide that during the escrow period, the Selling Shareholders
shall have the right to vote such shares, but shall have no right to sell, or
otherwise transfer them, except in accordance with the Laws of descent or
distribution or by operation of law, in which case such transferees will agree
to become a party to the Lock-Up Agreement, Escrow Agreement and Voting
Agreement.  In the event that either or both of the Thresholds are not attained,
the Escrowed Shares for the particular year at issue shall be released from
escrow and be repurchased by Alpha Bermuda for an aggregate consideration of US
$1.00  and then retired and cancelled.  For purposes of this Agreement,
“Adjusted Net Income” means net income as calculated in the preparation of, and
disclosed in, Alpha Bermuda’s consolidated audited financial statements (or the
Company’s consolidated audited financial statement if the period in question
ends prior to the Closing Date) for the period at issue, pursuant to the
accounting standard then applicable to Alpha Bermuda, and excluding the
following:  (i) any liabilities or deferred liabilities of or related to Parent
prior to the Business Combination; (ii) any expenses relating to or resulting
from being a company listed on a U.S. stock exchange and subject to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”); (iii) any
expenses relating to or resulting from any share issuance or cash payments
contemplated in this Agreement or pursuant to the capital structure of Parent
prior to the Closing Date (including the Deferred Stock Payments, the release of
any Escrowed Shares, or the payment of warrant exercise proceeds pursuant to
Section 11.5 hereof); (iv) any expenses due to actions required by or
contemplated in this Agreement (including the D&O tail insurance that Alpha
Bermuda will purchase pursuant to Section 14.1 hereof); provided, however, that
the calculation should not exclude the costs of the Employment Agreements; (v)
any expenses related to the structuring, negotiation or completion of the
transactions contemplated by this Agreement; (vi) any liabilities related to or
resulting from any action taken by Alpha to amend its Certificate of
Incorporation, including but not limited to U.S. securities law liabilities; and
(vii) any liabilities related to or resulting from Alpha’s actions in
negotiating potential acquisitions of any company other than the Target.
Furthermore, if the Surviving Corporation is materially adversely affected as a
direct result of (a) fire or explosion to the Company’s premises (not covered by
insurance), or (b) labor dispute with its employees, flood, earthquake, acts of
war, terrorism, or civil disturbance within the PRC during fiscal year 2009, and
such material adverse effect was the sole and direct cause for the Adjusted Net
Income for fiscal year 2009 to not reach the Threshold, the Escrow Agreement
shall provide that the remaining Escrowed Shares shall be held in escrow for one
more year and if the Threshold for fiscal year 2009 was achieved in fiscal year
2010, the remaining Escrowed Shares shall be released to the Selling
Shareholders upon such achievement.
 
5.3           Deferred Stock Payment. In accordance with this Section 5.3, each
Selling Shareholder shall be entitled to receive deferred share payments
contingent upon the achievement by Alpha Bermuda of the amounts of Adjusted Net
Income set forth below (the “Deferred Stock Payments”):
 
8

--------------------------------------------------------------------------------


 
(a)           an additional 1 million newly issued Alpha Bermuda Shares solely
and exclusively upon Alpha Bermuda earning Adjusted Net Income of at least U.S.
$19.5 million during the fiscal year ending December 31, 2009, to be allocated
among the Selling Shareholders as follows: Splendid International Holdings Pte.
Ltd. (63.23%); Bright Strong Investments Limited (6.08%); and Special Result
Limited (BVI) (30.69%) (the “Percentage Allocations”).  Subject to
Section 5.3(i), the applicable Deferred Stock Payment set forth in this
Section 5.3(a) shall be issued and delivered to the Selling Shareholders on or
prior to the first anniversary of the Closing.
 
(b)           an additional 2 million newly issued Alpha Bermuda Shares solely
and exclusively upon Alpha Bermuda earning Adjusted Net Income of at least U.S.
$26 million during the fiscal year ending December 31, 2010, to be allocated
among the Selling Shareholders in accordance with their respective Percentage
Allocations.  Subject to Section 5.3(i), the applicable Deferred Stock Payment
set forth in this Section 5.3(b) shall be issued and delivered to the Selling
Shareholders on or prior to the second anniversary of the Closing.
 
(c)           an additional 3 million newly issued Alpha Bermuda Shares solely
and exclusively upon Alpha Bermuda earning Adjusted Net Income of at least U.S.
$34 million during the fiscal year ending December 31, 2011, to be allocated
among the Selling Shareholders in accordance with their respective Percentage
Allocations.  Subject to Section 5.3(i), the applicable Deferred Stock Payment
set forth in this Section 5.3(c) shall be issued and delivered to the Selling
Shareholders on or prior to the third anniversary of the Closing.
 
(d)           Notwithstanding the foregoing, the issuance by Alpha Bermuda of
any Deferred Stock Payments shall be contingent upon there being no breach of
the Employment Agreements (as defined in Section 11.6 below) that has had or
would have a material adverse effect on Alpha Bermuda’s business, taken as a
whole.
 
(e)           All Alpha Bermuda Shares issued pursuant to this Section 5.3 shall
be duly authorized, fully paid and nonassessable and issued in compliance with
all applicable foreign, federal and state securities laws.
 
(f)           All Alpha Bermuda Shares issued pursuant to this Section 5.3 shall
be subject to any lock-up, voting or similar agreement, including the Lock-Up
Agreement, including the restrictions on transfer therein set forth, that each
Selling Shareholders may be a party to at the time of its receipt of any Alpha
Bermuda Shares hereunder.
 
(g)           The number of Alpha Bermuda Shares to be issued in this
Section 5.3 shall be adjusted for any share subdivision or consolidation, bonus
issue, stock split, reverse stock split, stock dividend, reclassification,
recapitalization, merger or consolidation or like capital adjustment affecting
the Alpha Shares, Alpha Arizona Shares or Alpha Bermuda Shares.
 
(h)           Objections.
 
(i)           Deferred Stock Payment Statement.  Within 45 days after the end of
each period set forth in Section 5.3(a), (b) and (c), Alpha Bermuda shall
prepare and furnish to the Selling Shareholders a calculation of the Adjusted
Net Income applicable to such period(each, a “Proposed Deferred Stock Payment
Statement” and, in its final and binding form after resolution of any disputes
pursuant to Section 5.3(h)(iii), an “Actual Deferred Stock Payment Statement”).
 
9

--------------------------------------------------------------------------------


 
(ii)           The Selling Shareholders shall have a period of 30 days (the
“Objection Period”) after delivery of each Proposed Deferred Stock Payment
Statement in which to provide written notice to Alpha Bermuda of any objections
thereto (the “Objection Notice”), setting forth in detail the basis for such
objection.  Such Proposed Deferred Stock Payment Statement shall be deemed to be
accepted by the Selling Shareholders, and shall become final and binding on the
parties, on the later of the expiration of the Objection Period or the date on
which all objections have been resolved by the parties.  If the Selling
Shareholders and Alpha Bermuda do not resolve any dispute arising in connection
with the calculation of the Proposed Deferred Stock Payment Statement, such
dispute shall be resolved in accordance with the procedures set forth in
Section 5.3(h)(iii).  Each portion of the Deferred Stock Payment to be issued by
Alpha Bermuda shall be issued within five Business Days after the applicable
Proposed Deferred Stock Payment Statement has been finalized.
 
(iii)           Resolution of Disputes.  If Alpha Bermuda and the Selling
Shareholders have not been able to resolve a dispute within 30 days after the
date of delivery of an Objection Notice (which 30-day period may be extended by
written agreement of Alpha Bermuda and the Selling Shareholders), either party
may submit such dispute to, and such dispute shall be resolved fully, finally
and exclusively through the use of, an independent accounting firm selected by
the Combined Board (the “Auditor”).  If the Auditor is not willing to serve as
an independent accounting firm for this purpose, then another independent
international accounting firm (the “Alternate Accounting Firm”) shall be
selected to serve as such by mutual agreement of Alpha Bermuda and the Selling
Shareholders.  If Alpha Bermuda and the Selling Shareholders cannot mutually
agree on the identity of the Alternate Accounting Firm within 15 days following
expiration of the Objection Period, such dispute shall be resolved fully and
finally in Singapore by an arbitrator with significant accounting experience
selected pursuant to, and an arbitration governed by, the UNCITRAL Arbitration
Rules of 1976.  The fees and expenses of the Auditor, the Alternate Accounting
Firm or the arbitrator (the “Reviewing Party”) incurred in the resolution of
such dispute shall be borne by the parties in such proportion as is appropriate
to reflect the relative benefits received by Alpha Bermuda and the Selling
Shareholders from the resolution of the dispute.  Any arbitration proceeding
shall be commenced within 60 days of the date of delivery of the Objection
Notice or such other date as specified by Alpha Bermuda and the Selling
Shareholders in writing.  The Reviewing Party shall determine (and written
notice thereof shall be given to Alpha Bermuda and the Selling Shareholders) as
promptly as practicable, based solely on written submissions detailing the
disputed items and forwarded to it, (x) whether the Proposed Deferred Stock
Payment Statement, and the resulting Deferred Stock Payment was prepared in
accordance with the terms of this Agreement or, alternatively, (y) only with
respect to the disputed items submitted to the Reviewing Party, whether and to
what extent (if any) the Proposed Deferred Stock Payment Statement and/or the
resulting Deferred Stock Payment require adjustment and a written explanation in
reasonable detail of each such required adjustment, including the basis
therefor.  All negotiations pursuant to this Section 5.3(h)(iii) shall be
treated as compromise and settlement negotiations for purposes of Rule 408 of
the Federal Rules of Evidence and comparable foreign and state rules of
evidence, and all negotiations, submissions to the Reviewing Party, and
arbitration proceedings under this Section 5.3(h)(iii) shall be treated as
confidential information.  The Reviewing Party shall be bound by a mutually
agreeable confidentiality agreement.  The procedures of this Section 5.3(h)(iii)
are exclusive and, except as set forth below, the determination of the Reviewing
Party shall be final and binding on the parties.  The decision rendered pursuant
to this Section 5.3(h)(iii) may be filed as a judgment in any court of competent
jurisdiction.  Either party may seek specific enforcement or take other
necessary legal action to enforce any decision under this
Section 5.3(h)(iii).  The other party’s only defense to such a request for
specific enforcement or other legal action shall be fraud by or upon the
Reviewing Party.  Absent such fraud, such other party shall reimburse the party
seeking enforcement for its expenses related to such enforcement.
 
10

--------------------------------------------------------------------------------


 
(i)           Sale of Alpha Bermuda.  Alpha Bermuda shall cause any subsequent
purchaser in a Sale of the Business (as defined below) to execute a written
assumption of the obligations of Alpha Bermuda, under the terms and conditions,
set forth in this Section 5.3.  For purposes of this Agreement, “Sale of the
Business” means any transaction or series of related transactions (whether
structured as a stock sale, amalgamation, merger, consolidation, reorganization,
asset sale, joint venture or otherwise) which results in the sale or transfer to
an unaffiliated third party or group of third parties acting together of (A) all
or substantially all of the assets of Alpha Bermuda or (B) beneficial ownership
of a majority of the issued and outstanding share capital of Alpha
Bermuda.  Alpha Bermuda shall provide prompt written notice to the Selling
Shareholders upon the consummation of a Sale of the Business.
 
ARTICLE VI
THE CLOSING
 
6.1           Closing.  The Closing (the “Closing” or the “Business Combination
Effective Time”) of the Merger, Conversion, Share Exchange (together, the
“Business Combination”) and the other transactions contemplated hereby (the
“Transactions”) shall take place at the offices of Loeb & Loeb LLP in New York,
New York commencing at 9:00 a.m. local time no later than the third Business Day
following the satisfaction or waiver of all conditions and obligations of the
parties to consummate the Transactions contemplated hereby (other than
conditions and obligations with respect to the actions that the respective
Parties will take at Closing), or on such other date and at such other time as
the Parties may mutually determine (the “Closing Date”).
 
6.2           Deliveries of the Parties.  At the Closing, (i) the Selling
Shareholders shall deliver to the Alpha Parties certificates representing in the
aggregate the right, title and interest in and to all the outstanding Target
Securities free and clear of all Liens, (ii) the Selling Shareholders shall
deliver to the Alpha Parties a copy of resolutions of the board of directors of
each such respective entity authorizing the transfer of such Target Securities
owned by it, (iii) the Target shall deliver to the Alpha Parties a duly
certified copy of the updated register of members of the Target reflecting the
acquisition by Alpha Bermuda of the Target Securities, and (iv) Alpha Bermuda
shall deliver to the Selling Shareholders duly certified copies of (a) the
register of members of Alpha Bermuda reflecting the issuance of the Initial
Equity Payment to the Selling Shareholders; (b) the constitutional documents of
Alpha Bermuda including its Certificate of Continuance, Memorandum of
Continuance and Bye-laws; (c) the Certificate of Deposit of Memorandum of
Increase of Share Capital showing sufficient authorized share capital for the
Conversion, Share Exchange and Deferred Stock Payments; (d) the Register of
Directors and Officers, and shall also deliver to the Selling Shareholders the
cash consideration specified in Section 5.1 above.
 
6.3           Further Assurances.  Subject to the terms and conditions of this
Agreement, at any time or from time to time after the Closing, each of the
parties shall execute and deliver such other documents and instruments, provide
such materials and information and take such other actions as may be
commercially reasonable, to the extent permitted by Law, to fulfill its
obligations under this Agreement and to effectuate and consummate the
Transactions.
 
11

--------------------------------------------------------------------------------


 
ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE SELLING SHAREHOLDERS
 
Each Selling Shareholder, severally but not jointly, represents and warrants to
the Alpha Parties as of the date hereof and as of the Closing as follows:
 
7.1           Good Title.  Such Selling Shareholder is the registered and
beneficial owner of the Target Securities appearing opposite its name on
Schedule 8.3(b) and has good and marketable title to the Target Securities, with
the right and authority to sell and deliver such Target Securities.  Upon
delivery of any certificate or certificates duly assigned, representing the same
as herein contemplated and/or upon registering of Alpha Bermuda as the new owner
of such Target Securities in the share register of the Target, Alpha Bermuda
will receive good title to such Target Securities, free and clear of all Liens.
 
7.2           Organization and Standing.  Such Selling Shareholder is duly
organized, validly existing and in good standing (or such analogous concept as
shall be applicable in the relevant jurisdiction) under the Laws of its
jurisdiction of incorporation or establishment.
 
7.3           Authority; Execution and Delivery; Enforceability.  Such Selling
Shareholder has all requisite corporate power and authority to execute and
deliver this Agreement and the Ancillary Agreements to which it is a party and
to consummate the Transactions contemplated hereby and thereby.  The execution
and delivery by such Selling Shareholder of this Agreement and the consummation
by them of the Transactions have been duly authorized and no other corporate
proceedings on the part of any such entities are necessary to authorize this
Agreement and the Transactions.  All action, corporate and otherwise, necessary
to be taken by each such Selling Shareholder to authorize the execution,
delivery and performance of this Agreement, the Ancillary Agreements and all
other agreements and instruments delivered by such Selling Shareholder in
connection with the Transactions has been duly and validly taken. This Agreement
and the Ancillary Agreements to which any such Selling Shareholder is a party
have been duly executed and delivered by such party and constitute the valid,
binding, and enforceable obligation of each of them, enforceable in accordance
with their terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
similar Laws of general application now or hereafter in effect affecting the
rights and remedies of creditors and by general principles of equity (regardless
of whether enforcement is sought in a proceeding at law or in equity).
 
7.4           No Conflicts.  The execution and delivery of this Agreement or any
of the Ancillary Agreements contemplated hereby by such Selling Shareholder and
the consummation of the Transactions and compliance with the terms hereof and
thereof will not conflict with, or result in any material violation of or
material default (with or without notice or lapse of time, or both) under, or
give rise to a right of termination, cancellation or acceleration of any
material obligation or to loss of a material benefit under, or result in the
creation of any material Lien upon any of the assets and properties of the
Target or any of its subsidiaries under any provision of the articles of
incorporation or bylaws or corresponding governing documents of the Target or
any of its subsidiaries.

 
12

--------------------------------------------------------------------------------

 

 
7.5         Consents and Approvals.  No consent, approval, license, permit,
order or authorization of, or registration, declaration or filing with (“Selling
Shareholders’ Required Approvals”) any third party or any Governmental Authority
is required to be obtained or made by or with respect to such Selling
Shareholder, in connection with the execution, delivery and performance of this
Agreement or the consummation of the Transactions, other than those that are
made or obtained by the Closing.
 
7.6          Access to Information.  Such Selling Shareholder has been supplied
with or has had sufficient access to all information, including financial
statements and other financial information of Alpha Bermuda.
 
7.7          Intent; Accredited Investor; Non-U.S. Person.  Such Selling
Shareholder has been advised that the offer and sale of Alpha Bermuda Shares has
not been registered under the under the Securities Act of 1933, as amended (the
“Securities Act”) or any other securities laws and, therefore, may not be resold
unless they are registered under the Securities Act and applicable securities
laws or unless an exemption from such registration requirements is
available.  Such Selling Shareholder has not been formed solely for the purpose
of making this investment and is purchasing the Alpha Bermuda Shares to be
acquired by it hereunder for its own account for investment, not as a nominee or
agent, and not with a view to, or for resale in connection with, the
distribution thereof.  Such Selling Shareholder represents that it is either (a)
an “accredited investor” as such term is defined in Rule 501 of Regulation D,
promulgated under the Securities Act, or (b) not a “U.S. Person” as defined in
Rule 902 of Regulation S promulgated under the Securities Act.
 
7.8          Accuracy of Representations.  Such Selling Shareholder understands
that the Alpha Bermuda Shares are being and will be sold in reliance on an
exemption from the registration requirements of federal and state securities
laws, and that Alpha Bermuda is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
such Selling Shareholder set forth in this Article VII in order to determine the
applicability of such exemptions and the suitability of such Selling Shareholder
to purchase the Alpha Bermuda Shares.  The representations, warranties and
agreements contained herein are true and correct as of the date hereof and may
be relied upon by Alpha Bermuda, and such Selling Shareholder will notify Alpha
Bermuda immediately of any material adverse change in any such representations
and warranties which may occur prior to the Closing.
 
7.9          Transfer Restrictions.  All offers and sales of the Alpha Bermuda
Shares issued pursuant to Article V above prior to the registration of the Alpha
Bermuda Shares under the Securities Act or pursuant to an exemption from
registration under the Securities Act shall be made only pursuant to such a
registration or such exemption from registration.

 
7.10         Legends.  Such Selling Shareholder agrees that the certificates
representing the Alpha Bermuda Shares issued pursuant to Article V above shall
contain a legend to the following effect:
 
13

--------------------------------------------------------------------------------


 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER OR AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.
 
7.11        Opinion.  Such Selling Shareholder will not transfer any or all of
the Alpha Bermuda Shares issued to such Selling Shareholder pursuant to Article
V above absent an effective registration statement under the Securities Act and
applicable state securities law covering the disposition of such Selling
Shareholder’s Alpha Bermuda Shares, without first providing Alpha Bermuda with
an opinion of counsel (which counsel and opinion are reasonably satisfactory to
Alpha Bermuda) to the effect that such transfer will be exempt from the
registration and the prospectus delivery requirements of the Securities Act and
the registration or qualification requirements of any applicable U.S. state
securities laws.
 
7.12        Restriction on Disposal of Shares.  As a condition to the closing of
the transactions contemplated by this Agreement, each Selling Shareholder shall
execute a lock-up agreement (the “Lock-Up Agreement”) reasonably agreed to by
the Parent and the Selling Shareholders, whereby each shall agree that until the
one-year anniversary of the Closing, each Selling Shareholder shall not directly
or indirectly offer, sell, contract to sell, gift, exchange, assign, pledge or
otherwise encumber or dispose of any Alpha Bermuda Shares received by such
Selling Shareholder in connection with this Agreement on the Closing Date,
including any Escrowed Shares, (or enter into any transaction which is designed
to, or might reasonably be expected to, result in the disposition, (whether by
actual disposition or effective economic disposition due to cash settlement or
otherwise) by the Selling Shareholders or any affiliate of the Selling
Shareholders, or any person in privity with Selling Shareholders or any
affiliate of the Selling Shareholders, directly or indirectly, including the
establishment or increase in a put equivalent position or liquidation or
decrease in a call equivalent position within the meaning of Section 16 of the
Exchange Act and the rules and regulations of the Securities and Exchange
Commission (the “SEC”) promulgated thereunder (each of the foregoing referred to
as a “Disposition”).  Additional terms and conditions relating to the
Disposition of the Alpha Bermuda Shares received by the Selling Shareholders
pursuant to this Agreement are set forth in the Lock-Up Agreement.  The
foregoing restriction is intended to preclude the Selling Shareholders from
engaging in any hedging transaction, which is designed to or is reasonably
expected to lead to or result in such a Disposition during such periods even if
the relevant Alpha Bermuda Shares would be disposed of by someone other than the
Selling Shareholders.
 
14

--------------------------------------------------------------------------------


 
ARTICLE VIII
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
In this Agreement, any reference to a “Material Adverse Effect” (a) with respect
to the Company means any event, change or effect that has had a materially
adverse effect to (A) the condition (financial or otherwise), properties,
assets, liabilities, business, operations or results of operations of the
Company and its subsidiaries, taken as a whole; except for, any event, change or
effect resulting from or arising out of or in connection with (i) changes in
general economic, industry or market conditions, in each case that do not have a
disproportionate effect on the Company relative to other Persons in the
industry, (ii) changes in applicable Laws that do not have a disproportionate
effect on the Company relative to other Persons in the industry, or (iii)
changes arising in connection with earthquakes, hostilities, acts of war,
sabotage or terrorism or military actions or any escalation or material
worsening of any such hostilities, acts of war, sabotage or terrorism or
military actions existing or underway as of the date hereof; or (B) the ability
of Company to perform its obligations under, or to consummate the transactions
contemplated by this Agreement; and (b) with respect to Parent means any event,
change or effect that has had a materially adverse effect to (i) the condition
(financial or otherwise), properties, assets, liabilities, business, operations
or results of operations of such person and its subsidiaries, taken as a whole;
or (ii) the ability of Parent to perform its obligations under, or to consummate
the transactions contemplated by, this Agreement.
 
In this Agreement, any reference to the Company’s “knowledge” means the actual
knowledge after reasonable inquiry of Zhao Guangchun and Zhang Jinguo, the
Company’s executive directors (the “Knowledge Persons”).
 
Except as set forth in the disclosure schedule delivered by the Company to
Parent concurrently with the execution of this Agreement (the “Company
Disclosure Schedule”), the Company hereby represents and warrants to Parent, as
of the date of this Agreement, as follows:

 
15

--------------------------------------------------------------------------------

 
 
8.1          Organization, Standing and Power; Key Operating Agreements.
 
(a)          The Company and each of the entities listed on Schedule 8.1(a)  of
the Company Disclosure Schedule (the “Subsidiaries”), is a corporation duly
organized, validly existing and in good standing, and no certificates of
dissolution have been filed under the Laws of their respective jurisdictions of
organization.  Each of the Company and its Subsidiaries has all requisite
authority and power (corporate and other), governmental licenses,
authorizations, consents and approvals to carry on their respective businesses
as presently conducted and to own, hold and operate their respective properties
and assets as now owned, held and operated, except where the failure to be so
organized, existing and in good standing or to have such authority and power,
governmental licenses, authorizations, consents or approvals would not have a
Material Adverse Effect.  The Company has delivered or made available to Parent
a true and correct copy of the Memorandum and Articles of Association of the
Company and the organizational documents of each of the Subsidiaries, each as
amended to date.  Neither the Company nor any of the Subsidiaries is in
violation of any of the provisions of its respective MOA, bylaws or equivalent
organizational documents.
 
(b)          Attached hereto on Schedule 8.1(b)  of the Company Disclosure
Schedule are true and correct copies of each of the Company’s key material
agreements, vital to its operations and the lack of which will have a Material
Adverse Effect on the Company (each a “Key Operating Agreement”).  Each Key
Operating Agreement is a legal, valid and binding agreement, enforceable against
each of the parties thereto in accordance with its terms, and is in full force
and effect.  To the Company’s knowledge, none of the parties to any Key
Operating Agreement is in breach or default thereunder.  To the Company’s
knowledge, no event has occurred or circumstance exists that (with or without
notice or lapse of time), would (i) contravene, conflict with or result in a
violation or breach of, or become a default or event of default under, any
provision of any Key Operating Agreement or (ii) permit the Company or any other
party to any Key Operating Agreement the right to declare a default or exercise
any remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate or modify, any Key Operating Agreement.  The Company has not received
written notice of the pending or threatened cancellation, revocation or
termination of any Key Operating Agreement and there are no renegotiations of,
or attempts to renegotiate, or outstanding rights to renegotiate any material
terms of any Key Operating Agreement.
 
8.2          Subsidiaries.  Except for the Subsidiaries, and those entities set
forth on Schedule 8.2, the Company does not directly or indirectly own any
equity or similar interest in, or any interest convertible or exchangeable or
exercisable for, any equity or similar interest in, any corporation,
partnership, joint venture or other business association or entity.  The Company
is the direct or indirect owner of all outstanding shares of capital stock of
each of its subsidiaries and all such shares are duly authorized, validly
issued, fully paid and nonassessable.  All of the outstanding shares of capital
stock of each such subsidiary are owned by the Company free and clear of all
Liens, charges, claims or encumbrances or rights of others.  Except as set forth
in Schedule 8.2, there are no outstanding subscriptions, options, warrants,
puts, calls, rights, exchangeable or convertible securities or other commitments
or agreements of any character relating to the issued or unissued capital stock
or other securities of any such subsidiary, or otherwise obligating the Company
or any such subsidiary to issue, transfer, sell, purchase, redeem or otherwise
acquire any such securities.

 
16

--------------------------------------------------------------------------------

 
 
8.3          Capital Structure.
 
(a)           The issued and fully paid share capital of the Company consists of
Singapore Dollars $10,384,870, of which there are issued and outstanding 10,964
ordinary shares. All outstanding Target Securities are duly authorized, validly
issued, fully paid and non-assessable and are free of any Liens or encumbrances
other than any Liens or encumbrances created by or imposed upon the holders
thereof, and are not subject to preemptive rights or rights of first refusal
created by statute, the Memorandum and Articles of Association of the Company or
any agreement to which the Company is a party or by which it is bound.  There
are no options, warrants, calls, rights, commitments or agreements of any
character to which the Company is a party or by which it is bound obligating the
Company to issue, deliver, sell, repurchase or redeem, or cause to be issued,
delivered, sold, repurchased or redeemed, any shares of the Company or
obligating the Company to grant, extend, change the price of, or otherwise amend
or enter into any such option, warrant, call, right, commitment or
agreement.  There are no contracts, commitments or agreements relating to
voting, purchase or sale of the Company’s shares (x) between or among the
Company and any of its shareholders, and (y) to the best of the Company’s
knowledge, between or among any of the Company’s shareholders.
 
(b)          Set forth on Schedule 8.3(b) is the following:  (i) the name and
address of each person owning any capital stock or other equity interest in the
Company; (ii) the certificate number of each certificate evidencing shares of
capital stock or any other equity interest issued by the Company, (iii) the
number of shares of capital stock or any other equity interest evidenced by each
such certificate, (iv) the date of issuance thereof and, in the case of
cancellation, the date of cancellation.  Each Selling Shareholder represents and
warrants that such person has good, valid and marketable title to, all the
equity interests of the Company designated on Schedule 8.3(b) as owned by such
Selling Shareholder.
 
8.4          Authority.  The Company has all requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby.  The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of the Company.  This Agreement
has been duly executed and delivered by the Company and constitutes the legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as enforceability may be limited by bankruptcy
and other Laws affecting the rights and remedies of creditors generally and
general principles of equity.
 
8.5          No Conflict.  The execution, delivery and performance of this
Agreement by the Company does not, and the consummation of the transactions
contemplated hereby do not and will not, conflict with, or result in any
violation of, or default under (with or without notice or lapse of time, or
both), or give rise to a right of termination, cancellation or acceleration of
any obligation or loss of any benefit under (a) any provision of the Memorandum
and Articles of Association or bylaws of the Company or any of the
organizational documents of its Subsidiaries, as amended, (b) any Law or
Governmental Order applicable to the Company, its Subsidiaries or any Selling
Shareholder or (c) any mortgage, indenture, lease, contract or other agreement
or instrument, permit, concession, franchise, license, judgment, order, decree,
statute, Law, ordinance, rule or regulation applicable to the Company, any of
its Subsidiaries or any Selling Shareholder or any of their properties or
assets, except where such conflict, violation, default, termination,
cancellation or acceleration with respect to the foregoing provisions of (b) and
(c) would not have had and would not reasonably be expected to have a Material
Adverse Effect on the Company.

 
17

--------------------------------------------------------------------------------

 
 
8.6          Consents and Approvals.  No consent, approval, order or
authorization of, or registration, declaration or filing with, any court,
administrative agency or commission or other governmental authority or
instrumentality (“Governmental Authority”) is required by or with respect to any
Selling Shareholder, the Company or any of its Subsidiaries in connection with
the execution and delivery of this Agreement, or the consummation of the
transactions contemplated hereby and thereby, except for such other consents,
authorizations, filings, approvals and registrations which, if not obtained or
made, would not have a Material Adverse Effect on the Company and would not
prevent, or materially alter or delay any of the transactions contemplated by
this Agreement.
 
8.7           Financial Statements.
 
(a)          The Target has delivered to Alpha its audited consolidated
financial statements for the fiscal years ended December 31, 2006 and 2007 and
unaudited consolidated financial statements for the nine month period ended
September 30, 2008 (collectively, the “Target Financial Statements”) prepared in
accordance with U.S. GAAP applied on a consistent basis throughout the periods
indicated.  The Target Financial Statements fairly present in all material
respects the financial condition and operating results, change in stockholders’
equity and cash flow of the Target, as of the dates, and for the periods,
indicated therein, and are accompanied by an unqualified opinion of a U.S.
registered accounting firm qualified to practice before the Public Company
Accounting Oversight Board.
 
(b)          The Target does not have any off-balance sheet arrangements except
arrangements that do not and would not reasonably be expected to, individually
or in the aggregate, result in a Material Adverse Effect to the Target.
 
(c)           To the extent that the Balance Sheet included in the Target
Financial Statements (the “Target Balance Sheet”) reflects any outstanding loans
to or from any stockholders of the Target, all such loans have been repaid or
forgiven, as applicable, and are no longer outstanding as of the date hereof,
except as set forth in Schedule 8.7(c) of the Company Disclosure Schedule.
 
8.8           Internal Accounting Controls.  The Target has implemented and
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (a) transactions are executed in accordance with
management’s general or specific authorizations, (b) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(c) access to assets is permitted only in accordance with management’s general
or specific authorization, and (d) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  Officers of the Target have
established disclosure controls and procedures for the Target and designed such
disclosure controls and procedures to ensure that material information relating
to the Target is made known to the officers by others within those
entities.  Officers of the Target have evaluated the effectiveness of the
controls and procedures of the Target.  Since September 30, 2008, there have
been no significant changes in the internal controls of the Target or in other
factors that could significantly affect the internal controls of the Target.

 
18

--------------------------------------------------------------------------------

 
 
8.9          Absence of Certain Changes.  Except as set forth on Schedule 8.9 of
the Company Disclosure Schedule, since September 30, 2008 (the “Company Balance
Sheet Date”), the Company and each of its Subsidiaries, has conducted its
business in the ordinary course consistent with past practice and there has not
occurred:  (i) any change, event or condition (whether or not covered by
insurance) that has resulted in, or is reasonably likely to result in, a
Material Adverse Effect to the Company; (ii) any damage, destruction or loss, or
any material interruption in the use of any of the assets of the Company or any
of its Subsidiaries (whether or not covered by insurance) that has had or could
reasonably be expected to have a Material Adverse Effect on the Company; (iii)
any acquisition, sale or transfer of any material asset of the Company or any of
its Subsidiaries, which had or would reasonably likely have a Material Adverse
Effect on the Company; (iv) any change in accounting methods or practices
(including any change in depreciation or amortization policies or rates) by the
Company or any revaluation by the Company of any of its or any of its
Subsidiaries’ assets; (v) any declaration, setting aside, or payment of a
dividend or other distribution with respect to the shares of the Company, or any
direct or indirect redemption, purchase or other acquisition by the Company of
any of its shares of capital stock; (vi) any material contract entered into by
the Company or any of its Subsidiaries, or any amendment or termination of, or
default under, any material contract to which the Company or any of its
Subsidiaries is a party or by which it is bound, which had or would reasonably
likely have a Material Adverse Effect on the Company; (vii) any amendment or
change to the Memorandum and Articles of Association or bylaws of the Company or
any Subsidiary; or (viii) any increase in or modification of the compensation or
benefits payable, or to become payable, by the Company or its Subsidiaries to
any of its directors or employees, other than pursuant to scheduled annual
performance reviews, provided that any resulting modifications are in the
ordinary course of business and consistent with the Company’s and its
Subsidiaries past practices.  Neither the Company nor its Subsidiaries has
agreed since the Company Balance Sheet Date to take any of the actions described
in the preceding clauses (i) through (viii) and are not currently involved in
any negotiations to do any of the things described in the preceding clauses (i)
through (viii).
 
8.10        Absence of Undisclosed Liabilities.  Except as set forth on
Schedule 8.10 of the Company Disclosure Schedule, the Company and the
Subsidiaries have no material obligations or liabilities of any nature (matured
or unmatured, known or unknown, fixed or contingent) in excess of $100,000 other
than (i) those set forth on the Company’s balance sheet as of and for the
interim period ended September 30, 2008; (ii) those incurred since the Company
Balance Sheet Date and not reasonably likely to result in a Material Adverse
Effect to the Company; (iii) those incurred pursuant to the terms of this
Agreement; and (iv) those incurred pursuant to the terms of the Material Company
Contracts (as defined in Section 8.21).
 
8.11        Litigation.  There is no private or governmental action, suit,
proceeding, claim, arbitration, audit or, to the Company’s knowledge,
investigation (“Proceeding”) pending before any agency, court, arbitrator or
tribunal, foreign or domestic by or against the Company or any of its
Subsidiaries, or any of their respective properties or any of their respective
shareholders, officers or directors (in their capacities as such) nor, to the
knowledge of the Company, is any such Proceeding threatened against any Selling
Shareholder, the Company or its Subsidiaries.
 
8.12        Restrictions on Business Activities.  Except as set forth on
Schedule 8.12 of the Company Disclosure Schedule, there is no agreement,
judgment, injunction, order or decree binding upon the Company or any of its
Subsidiaries which has or reasonably would be expected to have the effect of
prohibiting or materially impairing the business or any business practices of
the Company or any of its Subsidiaries or any acquisition of property by the
Company or any of its Subsidiaries.

 
19

--------------------------------------------------------------------------------

 
 
8.13        Governmental Authorization.  Except as set forth on Schedule 8.13 of
the Company Disclosure Schedule, the Company and each of its Subsidiaries have
obtained as of the date hereof each governmental consent, license, permit,
grant, or other authorization of a Governmental Authority (i) pursuant to which
Company or any of its Subsidiaries currently operates or holds any interest in
any of its properties or (ii) that is required for the operation of Company’s or
any of its Subsidiaries’ business or the holding of any such interest, ((i) and
(ii) herein collectively called “Company Authorizations”), and all of such
Company Authorizations are in full force and effect, except where the failure to
obtain or have any of such Company Authorizations or where failure of such
Company Authorizations to be in full force and effect would not reasonably be
expected to have a Material Adverse Effect on the Company.
 
8.14        Title to Property.  Except as set forth on Schedule 8.14 of the
Company Disclosure Schedule, the Company and its Subsidiaries have good and
valid title to all of their respective properties, interests in properties and
assets, real and personal, reflected in the Company Balance Sheet or acquired
after the Company Balance Sheet Date (except properties, interests in properties
and assets sold or otherwise disposed of since the Company Balance Sheet Date in
the ordinary course of business), or in the case of leased properties and
assets, valid leasehold interests in, free and clear of all mortgages, Liens,
pledges, charges or encumbrances of any kind or character, except (i) the Lien
of current taxes not yet due and payable, (ii) such imperfections of title,
Liens and easements as do not and will not materially detract from or interfere
with the use of the properties subject thereto or affected thereby, or otherwise
materially impair business operations involving such properties, (iii) Liens
securing debt which is reflected on the Company Balance Sheet, and (iv) Liens
that in the aggregate would not have a Material Adverse Effect on the
Company.  The property and equipment of Company and its Subsidiaries that are
used in the operations of their businesses are in good operating condition and
repair, except where the failure to be in good operating condition or repair
would not have a Material Adverse Effect.  All properties used in the operations
of the Company and its Subsidiaries are reflected in the Company Balance Sheet
to the extent generally accepted accounting principles require the same to be
reflected.  Schedule 8.14 of the Company Disclosure Schedule identifies each
parcel of real property owned or leased by Company or any of its Subsidiaries.
 
8.15        Intellectual Property.  Except as set forth on Schedule 8.15 of the
Company Disclosure Schedule, the Company and its Subsidiaries own, or have a
license to use or otherwise possess legally enforceable rights to use, all
patents, trademarks, trade names, service marks, domain names, copyrights, and
any applications therefor, trade secrets, computer software programs, and
tangible or intangible proprietary information that is material to the business
of the Company and its Subsidiaries (“Company Intellectual Property”), except
for such failures to have a license to use or possess legally enforceable rights
as would not reasonably be expected to have a Material Adverse Effect on the
Company.

 
20

--------------------------------------------------------------------------------

 
 
8.16        Taxes.
 
(a)          For purposes of this Agreement, the following terms have the
following meanings: “Tax” (and, with correlative meaning, “Taxes” and “Taxable”)
means (i) any levy, impost, net income, alternative or add-on minimum tax, gross
income, gross receipts, sales, use, ad valorem, transfer, franchise, profits,
license, withholding, payroll, employment, excise, severance, stamp, occupation,
premium, property, environmental or windfall profit tax, custom, duty or other
tax, governmental fee or other like assessment or charge of any kind whatsoever,
together with any interest or any penalty, addition to tax or additional amount
imposed by any Governmental Authority (a “Tax Authority”) responsible for the
imposition of any such tax (domestic or foreign); (ii) any liability for the
payment of any amounts of the type described in (i) as a result of being a
member of an affiliated, consolidated, combined or unitary group for any Taxable
period; and (iii) any liability for the payment of any amounts of the type
described in (i) or (ii) as a result of being a transferee of or successor to
any person, by contract or otherwise.  “Tax Return” means any return,
declaration, election, statement, report or form (including, without limitation,
claims for refunds or credits, estimated Tax returns and reports, withholding
Tax returns and reports and information reports and returns) filed or required
to be filed with a Tax Authority with respect to Taxes.
 
(b)          The Company and each of its Subsidiaries has timely filed, or has
caused to be timely filed on its behalf, all Tax Returns that are or were
required to be filed by it, and all such Tax Returns are true, complete and
accurate, except to the extent any failure to file or any inaccuracies in any
filed Tax Returns, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect on the
Company.  Neither the Company nor any of its Subsidiaries has received any
written notice of unpaid Taxes claimed to be due by a Tax Authority in any
jurisdiction or any written claim for additional Taxes for any period for which
Tax Returns have been filed, except to the extent that any failure to pay such
Taxes, individually or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Effect on the Company.
 
(c)          The Company is not aware of any unresolved controversies relating
to the Taxes or Tax Returns of the Company for which it has received a written
notice from any Governmental Authority seeking to conduct an audit or
examination of the Tax Returns of the Company or any of its Subsidiaries (except
for any general audits or examinations routinely performed by such Governmental
Authority) or making material claims or assessments with respect to any Taxes
for any period.  The Company has delivered and made available to Parent correct
and complete copies of all Tax Returns, examination reports, and statements of
deficiencies filed by, assessed against or agreed to by the Company or any of
its Subsidiaries for the last five years.
 
(d)          The Company’s consolidated financial statements reflect an adequate
reserve for all Taxes payable by the Company and each of its Subsidiaries (in
addition to any reserve for deferred Taxes to reflect timing differences between
book and Tax items) for all taxable periods and portions thereof through the
date of such financial statements.  Neither the Company nor any of its
Subsidiaries is a party to nor is it bound by any Tax indemnity, Tax sharing or
similar agreement pursuant to which the Company or any of its Subsidiaries has
or will have material liabilities for any Taxes of any other Person.  No
deficiency with respect to any Taxes has been proposed, asserted or assessed
against the Company or any of its Subsidiaries, and no requests for waivers of
the time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Material Adverse Effect on the
Company.

 
21

--------------------------------------------------------------------------------

 
 
(e)          Neither the Company nor any of its Subsidiaries (i) is currently
engaged in a trade or business within the United States sufficient to subject it
to taxation on its U.S. source income under Section 881 et seq. of the Internal
Revenue Code of 1986, as amended (the “Code”), (ii) is created or organized
under the laws of the United States or any state thereof, or (iii) owns or has
ever owned any “United States real property interests” as that term is defined
in Section 897 of the Code.
 
8.17         Employee Benefit Plans.  Except as set forth on Schedule 8.17 of
the Company Disclosure Schedule, neither the Company nor any of its Subsidiaries
maintains or has maintained any employee compensation, incentive, fringe or
benefit plans, programs, policies, commitments or other arrangements (whether or
not set forth in a written document) providing material benefits to any active
or former employee, director or consultant of the Company or any of its
Subsidiaries, or any trade or business (whether or not incorporated) which is
under common control with the Company or any of its Subsidiaries, with respect
to which the Company or any of its Subsidiaries has or would reasonably be
expected to have any material liability.  Neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated hereby will
result in any payment (including severance, unemployment compensation, golden
parachute, bonus or otherwise) becoming due to any shareholder, director or
employee of the Company or any of its Subsidiaries.
 
8.18         Labor Matters.  Except as set forth in Schedule 8.18 of the Company
Disclosure Schedule, (a) neither the Company nor any Subsidiary is a party to
any collective bargaining agreement or other labor union contract applicable to
persons employed by the Company or any Subsidiary; (b) the Company and each
Subsidiary are currently in compliance in all material respects will all
applicable Laws relating to the employment of labor, including those related to
wages, hours, collective bargaining and the payment and withholding of Taxes and
other sums as required by the appropriate Governmental Authority; (c) there is
no material claim with respect to payment of wages, salary or overtime pay that
has been asserted or is now pending or, to the Company’s knowledge, threatened
before any Governmental Authority with respect to any Person currently or
formerly employed by the Company or any Subsidiary; and (d) neither the Company
nor any Subsidiary is a party to, or otherwise bound by, any consent decree
with, or citation by, and Governmental Authority relating to employees or
employment practices.
 
8.19         Interested Party Transactions.  Except as disclosed in
Schedule 8.19 of the Company Disclosure Schedule, none of the Company nor any of
its Subsidiaries is indebted to any director, officer or Selling Shareholder of
the Company or any of its Subsidiaries (except for amounts due as normal
salaries and bonuses and in reimbursement of ordinary expenses), and no such
person is indebted to the Company or any of its Subsidiaries and there are no
other transactions of the type required to be disclosed pursuant to Items 402 or
404 of Regulation S-K under the Securities Act and the Exchange Act.

 
22

--------------------------------------------------------------------------------

 
 
8.20         Insurance.  Set forth on Schedule 8.20 of the Company Disclosure
Schedule is a complete list of all insurance policies which the Company or any
of its Subsidiaries maintains with respect to its business or the operations,
properties or employees.  The Company and each of its Subsidiaries has paid all
premiums due under said policies and such policies are in full force and effect.
Such policies are written by reputable insurers, provide adequate coverage for
all normal risks incident to the assets, properties and business operations of
the Company and each of its Subsidiaries and of a character and amount at least
equivalent to coverage carried or maintained by persons or entities engaged in
the same business as the Company and each of its Subsidiaries or in businesses
subject to the same or similar perils, hazards or risks, except as would not
reasonably be expected to have a Material Adverse Effect on the
Company.  Neither the Company nor any of its Subsidiaries has received any
written notice of, and the Company is otherwise aware of, any facts indicating a
likelihood of the cancellation of any such insurance policies prior to its
scheduled termination date.
 
8.21         Material Company Contracts.
 
(a)           The Company has made available to the Parent, prior to the date of
this Agreement, true, correct and complete copies of each agreement, contract,
arrangement, lease, commitment or otherwise of the type set forth below (each, a
“Material Company Contract”), including each amendment, supplement and
modification relating thereto to which the Company or any Subsidiary is a party.
 
(i)           each contract, agreement, invoice, and other arrangement, for the
furnishing of services to, or the sale of property to, the Company or any
Subsidiary under the terms of which the Company or any Subsidiary:  (A) is
likely to pay or otherwise give consideration of more than $500,000 in the
aggregate during the calendar year ended December 31, 2008, (B) is likely to pay
or otherwise give consideration of more than $500,000 in the aggregate over the
remaining term of such contract, or (C) cannot be cancelled by the Company or
any Subsidiary without penalty or further payment and without more than 30 days’
notice;
 
(ii)           each contract, agreement, invoice, and other arrangement for the
furnishing of services by the Company or any Subsidiary that:  (A) is likely to
involve consideration of more than $500,000 in the aggregate during the calendar
year ending December 31, 2008 or (B) is likely to involve consideration of more
than $500,000 in the aggregate over the remaining term of the contract;
 
(iii)          all agreements or letters of intent relating to the acquisition
of any business enterprise whether by acquisition of stock, acquisition of
assets, joint venture or merger or other form of business combination;
 
(iv)          any broker, distributor, dealer, manufacturer’s representative,
agency, sales promotion, market research, marketing, consulting and advertising
contract and agreement to which the Company or any Subsidiary is a party and
which involves consideration of more than $250,000 in the aggregate over the
remaining term of the contract;
 
(v)           all management contracts and contracts with independent
contractors or consultants (or similar arrangements) to which the Company or any
Subsidiary is a party and which is likely to involve consideration of more than
$500,000 over the remaining term of the contract in the aggregate;
 
(vi)          all contracts and agreements relating to indebtedness of the
Company or any Subsidiary in an amount in excess of $100,000 individually;
 
(vii)         all contracts and agreements with any Governmental Authority to
which the Company or any Subsidiary is a party;
 
23

--------------------------------------------------------------------------------


 
(viii)        all contracts and agreements that limit or purport to limit the
ability of any Selling Shareholder, the Company or any Subsidiary to compete in
any line of business or with any Person or in any geographic area or during any
period of time;
 
(ix)           all contracts and agreements between or among the Company or any
Subsidiary, on the one hand, and the Selling Shareholders or any affiliate
thereof, on the other hand;
 
(x)            any lease pursuant to which the Company or any Subsidiary leases
any material real property and which requires annual payments in excess of
$500,000;
 
(xi)           any shareholder agreement, registration rights agreement, voting
agreement or other agreement governing the rights of the holders of any equity
security issued by the Company or any Subsidiary; and
 
(xii)           all other contracts and agreements, whether or not made in the
ordinary course of business, the absence of which would have a Material Adverse
Effect.
 
(b)           Each Material Company Contract is a legal, valid and binding
agreement, and is in full force and effect, and (a) none of the Company nor its
Subsidiaries is in breach or default of any Material Company Contract to which
it is a party in any material respect; (b) no event has occurred or circumstance
has existed that (with or without notice or lapse of time), would reasonably be
expected to (i) contravene, conflict with or result in a violation or breach of,
or become a default or event of default under, any provision of any Material
Company Contract or (ii) permit the Company, any Subsidiary or any other person
the right to declare a default or exercise any remedy under, or to accelerate
the maturity or performance of, or to cancel, terminate or modify any Material
Company Contract; (c) neither the Company nor its Subsidiaries have received
written notice of the pending or threatened cancellation, revocation or
termination of any Material Company Contract to which it is a party; and (d)
there are no renegotiations of, or attempts to renegotiate by the Company or any
of its Subsidiaries, or outstanding rights to renegotiate any material terms of
any Material Company Contract.
 
8.22        Compliance With Laws.  Each of the Company and each of its
Subsidiaries has, since January 1, 2006, complied with, is not presently in
violation of, and has not received any written notices of violation with respect
to, any Law applicable thereto or to the conduct, ownership or operation of
their respective businesses, except for such violations or failures to comply as
would not be reasonably expected to have a Material Adverse Effect on the
Company.
 
8.23        Foreign Corrupt Practices Act.  Neither the Company, nor any of its
Subsidiaries is subject to the Foreign Corrupt Practices Act.  To the Company’s
knowledge, neither the Company nor its Subsidiaries, nor any director, officer,
key employee, or other person associated with or acting on behalf of the Company
or its Subsidiaries has committed any acts or omissions which would constitute a
material breach of criminal Laws relevant to the Company or its Subsidiaries,
including but not limited to corruption Laws.

 
24

--------------------------------------------------------------------------------

 
 
8.24        Money Laundering Laws.  To the Company’s Knowledge, the operations
of the Company and the Subsidiaries are and have been conducted at all times in
compliance with all applicable money laundering statutes in all applicable
jurisdictions, the rules and regulations thereunder and any related rules,
regulations or guidelines, issued, administered or enforced by any Governmental
Authority (collectively, the “Money Laundering Laws”) and no Proceeding
involving the Company or any of its Subsidiaries with respect to the Money
Laundering Laws is pending or, to the Company’s Knowledge, threatened.
 
8.25        Governmental Inquiry.  Since January 1, 2006, neither the Company
nor its Subsidiaries has received any material written inspection report,
questionnaire, inquiry, demand or request for information from a Governmental
Authority in connection with a suspected violation of applicable Law.
 
8.26        Minute Books.  The minute books of the Company and its Subsidiaries
made available to Parent contain in all material respects a complete and
accurate summary of all meetings of directors and shareholders or actions by
written consent of Company and its Subsidiaries through the date of this
Agreement, and reflect all transactions referred to in such minutes accurately
in all material respects.
 
8.27        Real Property.  Except as set forth on Schedule 8.27 of the Company
Disclosure Schedule, none of the Company nor any Subsidiary owns any real
property.
 
8.28        Brokers’ and Finders’ Fees.  The Company has not incurred, nor will
it incur, directly or indirectly, any liability for brokerage or finders’ fees
or agents’ commissions or investment bankers’ fees or any similar charges in
connection with this Agreement.
 
8.29        Consent Required.  The consent of the Company’s shareholders holding
a majority of the outstanding shares of Target Securities are the only consents
of the holders of any of Company’s capital stock necessary to approve this
Agreement and the transactions contemplated hereby.  Such consents have been
obtained.
 
8.30        Board Approval.  The Board of Directors of the Company has (a)
approved this Agreement and the Business Combination, (b) determined that this
Agreement and the Business Combination are advisable and in the best interests
of the stockholders of Company and are on terms that are fair to the
shareholders and (c) recommends that the shareholders of Company approve this
Agreement and consummation of the Business Combination.
 
8.31        Additional PRC Representations and Warranties.
 
(a)           All material consents, approvals, authorizations or licenses
requisite under PRC Law for the due and proper establishment and operation of
the Target and its Subsidiaries have been duly obtained from the relevant PRC
Governmental Authority and are in full force and effect, except for those
consents, approvals, authorizations or licenses, the lack of which would not
cause a Material Adverse Effect on the Company.
 
(b)           All filings and registrations with the PRC Governmental
Authorities required in respect of the Target and its Subsidiaries and their
respective operations including, without limitation, the registration with
and/or approval by the Ministry of Commerce, the State Administration of
Industry and Commerce, the State Administration for Foreign Exchange, tax bureau
and customs offices and other PRC Governmental Authorities that administer
foreign investment enterprises have been duly completed in accordance with the
relevant PRC rules and regulations, except where the failure to complete such
filings and registrations does not, and would not, individually or in the
aggregate, have a Material Adverse Effect.
 
25

--------------------------------------------------------------------------------


 
(c)          The Target and its Subsidiaries have complied with all relevant PRC
Laws and regulations regarding the contribution and payment of their registered
share capital, the payment schedules of which have been approved by the relevant
PRC Governmental Authority.
 
(d)          Neither the Target nor any of its Subsidiaries is in receipt of any
letter or notice from any relevant PRC Governmental Authority notifying it of
the revocation, or otherwise questioning the validity, of any licenses or
qualifications issued to it or any subsidy granted to it by any PRC Governmental
Authority for non-compliance with the terms thereof or with applicable PRC Laws,
or the need for compliance or remedial actions in respect of the activities
carried out by the Target or any of its Subsidiaries, except where the notice or
the letter does not, and would not, individually or in the aggregate, have a
Material Adverse Effect.
 
(e)          The Target and its Subsidiaries have conducted their respective
business activities within the permitted scope of business or have otherwise
operated their respective businesses in compliance, in all material respects,
with all relevant legal requirements and with all requisite licenses and
approvals granted by competent PRC Governmental Authorities, except where such
non-compliance has not had and would not reasonably be expected to have,
resulted in a Material Adverse Effect on the Target.  As to licenses, approvals
and government grants and concessions requisite or material for the conduct of
any part of the Target’s business which is subject to periodic renewal, the
Target has no Knowledge of any grounds on which such requisite renewals will not
be granted by the relevant PRC Governmental Authorities, except where such
grounds does not, and would not, individually or in the aggregate, result in a
Material Adverse Effect.
 
(f)           With regard to employment and staff or labor, the Target and its
Subsidiaries have complied, in all material respects, with all applicable PRC
Laws and regulations, including without limitation, Laws and regulations
pertaining to welfare funds, social benefits, medical benefits, insurance,
retirement benefits, pensions or the like.
 
8.32         Stamp Duty; Transfer Taxes.  Except as set forth in Schedule 8.32
of the Company Disclosure Schedule, no stamp or other issuance or transfer taxes
or duties and no capital gains, income, withholding or other taxes are payable
by or on behalf of the Alpha Parties to any Governmental Authority in Bermuda,
Singapore, the PRC or any other applicable jurisdiction or any political
subdivision or taxing authority thereof or therein (other than on the net income
of the Alpha Parties where the net income of the Alpha Parties is otherwise
subject to taxation by the applicable jurisdiction) in connection with the Share
Exchange.
 
8.33         Environmental Matters.  Except as would not be reasonably expected
to have a Material Adverse Effect:
 
(a)          each of the Target and its Subsidiaries is, and at all times has
been, in substantial compliance with, and has not been and is not in material
violation of or subject to any material liability under, any Environmental Law;
 
26

--------------------------------------------------------------------------------


 
(b)          the Target does not have any basis to expect, nor has the Target
and its Subsidiaries received any written order or notice from (a) any
Governmental Authority or private citizen acting in the public interest, or (b)
the current or prior owner or operator of any facilities that the Target had
operated in the previous 5 years (the “Facilities”), of any actual or potential
material violation by the Target or any of its Subsidiaries, or failure by the
Target or any of its Subsidiaries to comply with, any Environmental Laws, or of
any actual or threatened material obligation by the Target or any of its
Subsidiaries to undertake or bear the cost of any liabilities under the
Environmental Laws with respect to any of the Facilities or any other properties
or assets (whether real, personal, or mixed) in which the Target or any of its
Subsidiaries has or has had an interest.
 
ARTICLE IX
REPRESENTATIONS AND WARRANTIES OF THE ALPHA PARTIES
 
In this Agreement, any reference to Parent’s “knowledge” means the actual
knowledge, after reasonable inquiry, of Steven Wasserman, the Chief Executive
Officer and Chief Financial Officer of Parent.  The defined term “Material
Adverse Effect” shall have the same meaning as in Article VIII.
 
Except as set forth in the disclosure schedule delivered by Parent to the
Company concurrently with the execution of this Agreement (the “Parent
Disclosure Schedule”), Parent  hereby represents and warrants to the Company, on
behalf of itself, and on behalf of Alpha Arizona, and after the Conversion,
Alpha Bermuda, as of the date of this Agreement, as follows:
 
9.1          Organization, Standing and Power.
 
(a)           Each of Parent, Alpha Arizona and Alpha Bermuda (after the
Conversion) is, a corporation duly organized, validly existing and in good
standing, and no certificates of dissolutions have been filed under the Laws of
its jurisdiction of organization.  Each of Parent, Alpha Arizona and Alpha
Bermuda (after the Conversion) has the corporate power to own its properties and
to carry on its business as now being conducted and as proposed to be conducted
and is duly qualified to do business and is in good standing in each
jurisdiction in which the failure to be so qualified and in good standing would
have a Material Adverse Effect on any such entity.  Parent, since its formation,
has engaged in no business other than to seek to serve as a vehicle for the
acquisition of an operating business, and, except for this Agreement, is not a
party to any contract or agreement for the acquisition of an operating
business.  Alpha Arizona was formed for the sole purpose of effecting the
Merger.  Accordingly prior to the Merger Effective Time, Alpha Arizona had no
material business, operations, property or assets.  Each of Parent and Alpha
Arizona has made available to the Company a true and correct copy of its
Certificate of Incorporation and Articles of Incorporation, respectively, and
the bylaws, or other organizational documents thereof, as applicable, each as
amended to date.  As of the date hereof and as of the Merger Effective Time and
the Conversion Effective Time, none of Parent, Alpha Arizona and Alpha Bermuda
(after the Conversion) is in violation of any of the provisions of its
Certificate of Incorporation or bylaws, or organizational documents, as
applicable.  Except for Alpha Arizona, Parent does not directly or indirectly
own any equity or similar interest in, or any interest convertible or
exchangeable or exercisable for, any equity or similar interest in, any
corporation, partnership, joint venture or other business association or entity.

 
27

--------------------------------------------------------------------------------

 
 
(b)           Parent is the owner of all outstanding shares of capital stock of
Alpha Arizona and all such shares are duly authorized, validly issued, fully
paid and nonassessable.  All of the outstanding shares of capital stock of Alpha
Arizona are owned by Parent free and clear of all Liens, charges, claims or
encumbrances or rights of others.  At the Business Combination Effective Time,
there will be no outstanding subscriptions, options, warrants, puts, calls,
rights, exchangeable or convertible securities or other commitments or
agreements of any character relating to the issued or unissued shares or other
securities of Alpha Arizona, or otherwise obligating Parent or Alpha Arizona to
issue, transfer, sell, purchase, redeem or otherwise acquire any such securities
except as disclosed in Section 9.2 below.
 
9.2           Capital Structure.
 
(a)           The authorized capital stock of Parent consists of 30,000,000
shares of common stock, $.0001, par value, and 1,000,000 shares of preferred
stock, $.0001 par value, of which, as of the date hereof, there were issued and
outstanding, 7,580,000 shares of common stock and no shares of preferred
stock.  There are no other outstanding shares or voting securities of the Parent
and no outstanding commitments to issue any shares of capital stock or voting
securities of the Parent after the date hereof, other than (i) pursuant to this
Agreement, (ii) 6,000,000 shares of Parent Common Stock issuable upon the
exercise of the Parent’s Redeemable Common Stock Purchase Warrants (“Parent
Warrants”) issued in Parent’s initial public offering (“IPO”), (iii) 3,200,000
shares of Parent Common Stock issuable upon the exercise of warrants issued to
initial stockholders of Parent (the “Insider Warrants” and together with the
Parent Warrants, the “Warrants”) and (iv) 210,000 shares of Parent Common Stock
issuable upon the exercise of the unit purchase option granted by Parent to
certain underwriters of its initial public offering and the Parent Warrants
issuable thereunder (the “Underwriter Option”).  All outstanding shares of
Parent Common Stock are duly authorized, validly issued, fully paid and
non-assessable and are free of any Liens or encumbrances other than any Liens or
encumbrances created by or imposed upon the holders thereof, and are not subject
to preemptive rights or rights of first refusal created by statute, the
Certificate of Incorporation or bylaws of Parent or any agreement to which
Parent is a party or by which it is bound.  Parent has reserved 9,200,000 shares
of common stock for issuance upon exercise of Parent Warrants and the Insider
Warrants.  Except for (i) the rights created pursuant to this Agreement, (ii)
the Parent Warrants, (iii) the Insider Warrants, and (iv) the Underwriter
Option, there are no other options, warrants, calls, rights, commitments or
agreements of any character to which Parent is a party or by which it is bound
obligating Parent to issue, deliver, sell, repurchase or redeem, or cause to be
issued, delivered, sold, repurchased or redeemed, any shares of capital stock of
Parent or obligating Parent to grant, extend, accelerate the vesting and/or
repurchase rights of, change the price of, or otherwise amend or enter into any
such option, warrant, call, right, commitment or agreement.  Except for the
obligation of Parent’s initial stockholders to vote in accordance with the
majority of the Parent’s stockholders with respect to the Business Combination,
there are no contracts, commitments or agreements relating to voting, purchase
or sale of Parent’s capital stock (i) between or among Parent and any of its
stockholders and (ii) to the best of Parent’s knowledge, between or among any of
Parent’s stockholders.
 
(b)           The authorized shares of Alpha Arizona consist of  31 million
shares, U.S. $0.0001 par value, of which there are issued and outstanding 100
shares, owned by Parent.  There are no other issued and outstanding shares or
voting securities and no outstanding commitments to issue any shares or voting
securities of Alpha Arizona, other than pursuant to or as disclosed by this
Agreement.
 
28

--------------------------------------------------------------------------------


 
(c)           Immediately after the Conversion, the authorized shares of Alpha
Bermuda consist of such number of shares as agreed to by the Company and Parent,
of which there will be issued and outstanding 7,580,000 shares, owned by the
shareholders of Parent immediately prior to the Merger.  There are no other
issued and outstanding shares or voting securities and no outstanding
commitments to issue any shares or voting securities of Alpha Bermuda, other
than pursuant to this Agreement.
 
9.3           Authority.
 
(a)           Parent has all requisite corporate power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby,
subject only to the adoption of this Agreement and approval of the Business
Combination by Parent’s stockholders, as contemplated by Section 13.1(b).  The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Parent, subject only to the adoption of this
Agreement, approval of the Merger and the Business Combination by Parent’s
stockholders, as contemplated by Section 13.1(b).  This Agreement has been duly
executed and delivered by Parent and constitutes the legal, valid and binding
obligation of Parent, subject only to the adoption of this Agreement, approval
of the Merger and the Business Combination by Parent’s stockholders, as
contemplated by Section 13.1(b), enforceable against Parent in accordance with
its terms, except as enforceability may be limited by bankruptcy and other Laws
affecting the rights and remedies of creditors generally and general principles
of equity.
 
(b)           Alpha Arizona has the requisite corporate power and authority to
enter into this Agreement and the other agreements necessary and required to
consummate the transactions contemplated hereby.  The execution and delivery of
this Agreement has been duly authorized by all necessary corporate action on the
part of Alpha Arizona, subject only to the adoption of this Agreement and
approval of the Merger and the Business Combination by Parent’s stockholders, as
contemplated by Section 13.1(b).  This Agreement has been duly executed and
delivered by Alpha Arizona and constitutes the legal, valid and binding
obligation of Alpha Arizona and is enforceable against Alpha Arizona in
accordance with its terms, except as enforceability may be limited by bankruptcy
and other Laws affecting the rights and remedies of creditors generally and
general principles of equity.
 
(c)           Immediately after the Conversion, Alpha Bermuda shall have the
requisite corporate power and authority to consummate the transactions
contemplated by this Agreement and the Ancillary Agreements.  The execution and
delivery of this Agreement and the Ancillary Agreements by Alpha Arizona will
bind Alpha Bermuda as if it had executed the same with proper power and
authority and this Agreement and the Ancillary Agreements constitute the legal,
valid and binding obligation of Alpha Bermuda and is enforceable against Alpha
Bermuda in accordance with its terms, except as enforceability may be limited by
bankruptcy and other Laws affecting the rights and remedies of creditors
generally and general principles of equity.
 
29

--------------------------------------------------------------------------------


 
9.4           No Conflict.  The execution and delivery of this Agreement and the
Ancillary Agreements by Parent does not, and the consummation of the
transactions contemplated hereby, including any amendments to Parent’s Amended
and Restated Certificate of Incorporation to facilitate the consummation of the
Business Combination, will not conflict with, or result in any violation of, or
default under (with or without notice or lapse of time, or both), or give rise
to a right of termination, cancellation or acceleration of any obligation or
loss of any benefit under (a) any provision of the Certificate of Incorporation
or bylaws of Parent, or any of its subsidiaries, as amended, or the
organizational documents of Alpha Arizona (b) any Law or Governmental Order,
(c) any material mortgage, indenture, lease, contract or other agreement or
instrument, permit, concession, franchise, license, judgment, order, decree,
statute, Law, ordinance, rule or regulation applicable to Parent or Alpha
Arizona, Alpha Bermuda after the Conversion, or any of their subsidiaries or
their properties or assets, or (d) any underwriting agreements or letter of
intent applicable to Parent, Alpha Arizona, Alpha Bermuda after the Conversion,
or any of their subsidiaries or their properties or assets, except where such
conflict, violation, default, termination, cancellation or acceleration with
respect to the foregoing provisions of (b) and (c) would not have had and would
not reasonably be expected to have a Material Adverse Effect on Parent, Alpha
Arizona or after the Conversion, Alpha Bermuda.
 
9.5           Consents and Approval.  No consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Authority, is required by or with respect to Parent, Alpha Arizona, or any of
their respective subsidiaries in connection with the execution and delivery of
this Agreement by Parent, the consummation by Parent and Alpha Arizona of the
Merger and Conversion, contemplated hereby, except for (i) the filing of the
Certificate of Merger and the Articles of Merger as provided in Section 1.2 and
the transfer of domicile filings as provided in Section 2.2; (ii) the
registration of the Conversion by the Bermuda Registrar of Companies; (iii) the
consent of the Bermuda Monetary Authority with respect to the Conversion; (iv)
the filing with, and clearance by the SEC of a Registration Statement on
Form S-4 containing a Merger and Conversion proxy/prospectus (the
“Proxy/Prospectus”) pursuant to which Parent’s stockholders must vote at a
special meeting of stockholders to approve, among other things this Agreement,
the Merger and the Business Combination; (v) the filing of a Form 8-K with the
SEC within four (4) Business Days after each of (A) the execution of this
Agreement and (B) the Closing Date; (vi) any filings as may be required under
applicable state securities laws and the securities laws of any foreign country;
(vii) any filings required with the Alternext; and (viii) such other consents,
authorizations, filings, approvals and registrations which, if not obtained or
made, would not have a Material Adverse Effect on Parent or Alpha Bermuda and
would not prevent or reasonably be expected to prevent or materially alter or
delay any of the transactions contemplated by this Agreement.

 
30

--------------------------------------------------------------------------------

 
 
9.6           SEC Documents; Financial Statements.  A true and complete copy of
each statement, report, registration statement (with the prospectus in the form
filed pursuant to Rule 424(b) of the Securities Act), definitive proxy
statement, and other filings of Parent filed with the SEC by Parent since its
inception have been, and, prior to the Business Combination Effective Time will
be available to the Company via EDGAR on the SEC’s website at www.sec.gov, and
at the Parent’s executive offices, further, complete copies of any additional
documents filed with the SEC by Parent prior to the Business Combination
Effective Time will be available via EDGAR at www.sec.gov and at Parent’s
executive offices (collectively, the “Parent SEC Documents”).  Parent has timely
filed all forms, statements and documents required to be filed by it with the
SEC since its inception.  In addition, Parent has made available to Company all
exhibits to the Parent SEC Documents filed prior to the date hereof, and will
promptly make available to Company all exhibits to any additional Parent SEC
Documents filed prior to the Business Combination Effective Time.  To the
Parent’s knowledge, all documents required to be filed as exhibits to the Parent
SEC Documents have been so filed, and all material contracts so filed as
exhibits are in full force and effect, except those that have expired in
accordance with their terms, and neither Parent nor any of its subsidiaries is
in material default thereunder.  As of their respective filing dates, the Parent
SEC Documents complied in all material respects with the requirements of the
Exchange Act and the Securities Act, and none of the Parent SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances in which they were made, not misleading,
except to the extent corrected by a subsequently filed Parent SEC
Document.  None of Parent’s subsidiaries is required to file any forms, reports
or other documents with the SEC.  The financial statements of Parent, including
the notes thereto, included in the Parent SEC Documents (the “Parent Financial
Statements”) were complete and correct in all material respects as of their
respective dates, complied as to form in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto as of their respective dates, and have been prepared in
accordance with GAAP applied on a basis consistent throughout the periods
indicated and consistent with each other (except as may be indicated in the
notes thereto or, in the case of unaudited statements included in Quarterly
Reports on Form 10-Q, as permitted by Form 10-Q of the SEC for a smaller
reporting company).  The Parent Financial Statements fairly present the
consolidated financial condition and operating results of Parent and its
subsidiaries at the dates and during the periods indicated therein (subject, in
the case of unaudited statements, to normal, recurring year-end adjustments).
 
9.7           Sarbanes-Oxley Act of 2002.  To the Parent’s knowledge, Parent is
in material compliance with all provisions of the Sarbanes-Oxley Act of 2002
(the “Sarbanes-Oxley Act”) applicable to it as of the date hereof and the
Business Combination Effective Time.  There has been no change in Parent’s
accounting policies since its inception except as described in the notes to the
Parent Financial Statements.  Each required form, report and document containing
financial statements that has been filed with or submitted to the SEC since
inception, was accompanied by the certifications required to be filed or
submitted by Parent’s chief executive officer and chief financial officer
pursuant to the Sarbanes-Oxley Act, and at the time of filing or submission of
each such certification, such certification was true and accurate and materially
complied with the Sarbanes-Oxley Act and the rules and regulations promulgated
thereunder.  Neither Parent, nor to the knowledge of Parent, any representative
of Parent, has received or otherwise had or obtained knowledge of any complaint,
allegation, assertion or claim, whether written or oral, regarding the
accounting or auditing practices, procedures, methodologies or methods of Parent
or their respective internal accounting controls, including any complaint,
allegation, assertion or claim that Parent has engaged in questionable
accounting or auditing practices, except for (a) any complaint, allegation,
assertion or claim as has been resolved without any resulting change to Parent’s
accounting or auditing practices, procedures methodologies or methods of Parent
or its internal accounting controls, and (b) questions regarding such matters
raised and resolved in the ordinary course in connection with the preparation
and review of Parent’s financial statements.

 
31

--------------------------------------------------------------------------------

 
 
9.8           Absence of Certain Changes.  Since September 30, 2008 (the “Parent
Balance Sheet Date”), Parent has conducted its business in the ordinary course
consistent with past practice and there has not occurred:  (i) any change, event
or condition (whether or not covered by insurance) that has resulted in, or is
reasonably likely to result in, a Material Adverse Effect to Parent; (ii) any
damage, destruction or loss to, or any material interruption in the use of, any
of the assets of Parent (whether or not covered by insurance) that has had or
could reasonably be expected to have a Material Adverse Effect on Parent; (iii)
any acquisition, sale or transfer of any material asset of Parent or any of its
subsidiaries other than in the ordinary course of business and consistent with
past practice; (iv) any change in accounting methods or practices (including any
change in depreciation or amortization policies or rates) by Parent or any
revaluation by Parent of any of its or any of its subsidiaries’ assets; (v) any
declaration, setting aside, or payment of a dividend or other distribution with
respect to the shares of Parent, or any direct or indirect redemption, purchase
or other acquisition by Parent of any of its shares of capital stock; (vi) other
than this Agreement, any material contract entered into by Parent or any of its
subsidiaries, other than in the ordinary course of business and as provided to
Company, or any amendment or termination of, or default under, any material
contract to which Parent or any of its subsidiaries is a party or by which it is
bound; (vii) any amendment or change to Parent’s Certificate of Incorporation or
bylaws; or (viii) any increase in or modification of the compensation or
benefits payable, or to become payable, by Parent to any of its directors or
employees, other than pursuant to scheduled annual performance reviews, provided
that any resulting modifications are in the ordinary course of business and
consistent with Parent’s past practices.  Parent has not agreed since
September 30, 2008 to do any of the things described in the preceding clauses
(i) through (viii) and is not currently involved in any negotiations to take any
of the actions described in the preceding clauses (i) through (viii) (other than
negotiations with the Company and its authorized representatives regarding the
transactions contemplated by this Agreement).
 
9.9           Absence of Undisclosed Liabilities.  Parent has no material
obligations or liabilities of any nature (matured or unmatured, known or
unknown, fixed or contingent) in excess of $500,000 other than (i) those set
forth or adequately provided for in the Balance Sheet included in Parent’s
Quarterly Report on Form 10-Q for the period ended September 30, 2008 (the
“Parent Balance Sheet”), (ii) those incurred in the ordinary course of business
and not required to be set forth in the Parent Balance Sheet under GAAP, (iii)
those incurred in the ordinary course of business since the Parent Balance Sheet
date and not reasonably likely to have a Material Adverse Effect on Parent and
(iv) those incurred in connection with this Agreement.
 
9.10           Litigation.  There is no private or governmental action, suit,
Proceeding, claim, arbitration, audit or investigation pending before any
agency, court or tribunal, foreign or domestic, or, to the knowledge of Parent
or any of its subsidiaries, threatened against Parent or any of its subsidiaries
or any of their respective properties or any of their respective officers or
directors (in their capacities as such).  There is no injunction, judgment,
decree, order or regulatory restriction imposed upon Parent or any of its
subsidiaries or any of their respective assets or business, or, to the knowledge
of Parent and its subsidiaries, any of their respective directors or officers
(in their capacities as such).
 
9.11           Restrictions on Business Activities.  Except as may be
contemplated by this Agreement, there is no agreement, judgment, injunction,
order or decree binding upon Parent or any of its subsidiaries which has or
reasonably would be expected to have the effect of prohibiting or materially
impairing any business practice of Parent, or its subsidiaries, any acquisition
of property by Parent, or its subsidiaries, or the conduct of business by
Parent, its subsidiaries.

 
32

--------------------------------------------------------------------------------

 
 
9.12           No Interest in Property.  Neither Parent nor Alpha Arizona has
any interest in any real property, tangible personal property and/or
intellectual property as an owner, licensee, lessee or tenant (as applicable).
 
9.13           Employees; Employee Benefit Plans.  Parent has no
employees.  Parent does not maintain and has not maintained any employee
compensation, incentive, fringe or benefit plans, programs, policies,
commitments or other arrangements (whether or not set forth in a written
document) covering any active or former employee, director or consultant of
Parent, or any trade or business (whether or not incorporated) which is under
common control with Parent, with respect to which the Parent has or would
reasonably be expected to have liability.  Neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated hereby will
result in any payment (including severance, unemployment compensation, golden
parachute, bonus or otherwise) becoming due to any stockholder, director or
employee of Parent.
 
9.14           Labor Matters.  Parent is not a party to any collective
bargaining agreement or other labor union contract applicable to persons
employed by Parent nor does Parent know of any activities or proceedings of any
labor union to organize any such employees.
 
9.15           Interested Party Transactions.  Except as disclosed in the Parent
SEC Documents, Parent is not indebted to any director or officer of Parent
(except for amounts due as normal salaries and bonuses and in reimbursement of
ordinary expenses), and no such person is indebted to Parent, and there are no
other transactions of the type required to be disclosed pursuant to Items 402 or
404 of Regulation S-K under the Securities Act and the Exchange Act.
 
9.16           Insurance.  Parent maintains no insurance of any kind, other than
directors and officers liability coverage.
 
9.17           Compliance With Laws.  Parent and Alpha Arizona have complied
with, are not in violation of, and have not received any notices of violation
with respect to, any Law applicable thereto or to the conduct, ownership or
operation of their respective businesses, except for such violations or failures
to comply as would not be reasonably expected to have a Material Adverse Effect
on the Parent.
 
9.18           Brokers’ and Finders’ Fees.  Parent has not incurred, nor will it
incur, directly or indirectly, any liability for brokerage or finders’ fees or
agents’ commissions or investment bankers’ fees or any similar charges in
connection with this Agreement or any transaction contemplated hereby other than
fees payable to James Walsh, Sinova and EarlyBird Capital.
 
9.19           Minute Books.  The minute books of Parent made available to
Company contain in all material respects a complete and accurate summary of all
meetings of directors and stockholders or actions by written consent of Parent
since inception and through the date of this Agreement, and reflect all
transactions referred to in such minutes accurately in all material respects.
 
9.20           Vote Required.  The approval of Parent’s, Alpha Bermuda’s and
Alpha Arizona’s Board of Directors, and the approval of Parent’s stockholders in
accordance with Section 13.1(b) hereof, are the only approvals or votes
necessary by the Alpha Parties to approve this Agreement and the transactions
contemplated hereby.
 
33

--------------------------------------------------------------------------------


 
9.21           Board Approval.  The Parent Board has approved this Agreement,
the Merger, Conversion and Share Exchange and determined that this Agreement,
the Merger, Conversion and Share Exchange are in the best interests of the
Parent.  The Parent Board has determined that the fair market value of the
Company is equal to at least 80% of the Parent’s net assets.  The Board of
Directors of Alpha Arizona has approved this Agreement, the Merger, Conversion
and Share Exchange, and shall have recommended to the sole stockholder of Alpha
Arizona to approve this Agreement, the Merger, the Conversion and Share
Exchange.
 
9.22           Alternext Listing.  Parent Common Stock is listed on the
Alternext.  There is no action or Proceeding pending or, to Parent’s knowledge,
threatened against Parent by Alternext to prohibit or terminate the listing of
Parent Common Stock on the Alternext.  The Parent Common Stock is registered
pursuant to Section 12(b) of the Exchange Act and Parent has taken no action
designed to, or which is likely to have the effect of, terminating the
registration of the Parent Common Stock under the Exchange Act nor has Parent
received any notification that the SEC is contemplating terminating such
registration.  To the Parent’s knowledge, no reason exists as to why listing
status shall not continue immediately following the Closing.
 
9.23           Trust Account Funds.  As of December 31, 2007, there was
$60,578,650, including interest thereon, held in the trust account established
in connection with Parent’s IPO (the ”Trust Account”) for use by the Parent in
connection with a business combination as set forth in Parent’s Certificate of
Incorporation.  Amounts in the Trust Account are invested in U.S. Government
securities or in money market funds meeting the conditions of Rule 2a-7 of the
Investment Company Act of 1940, as amended.
 
9.24           Qualification as “Business Combination” under Certificate of
Incorporation.  The Business Combination, when consummated, shall qualify as a
“Business Combination” as defined in the Amended and Restated Certificate of
Incorporation of Parent.
 
9.25           Internal Accounting Controls; Disclosure Controls.  Parent
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (a) transactions are executed in accordance with
management’s general or specific authorizations, (b) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(c) access to assets is permitted only in accordance with management’s general
or specific authorization, and (d) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  Parent’s officers have established
disclosure controls and procedures for Parent and designed such disclosure
controls and procedures to ensure that material information relating to Parent
is made known to the officers by others within those entities. Parent’s officers
have evaluated the effectiveness of Parent’s controls and procedures and there
is no material weakness, significant deficiency or control deficiency, in each
case as such term is defined in Public Company Accounting Oversight Board
Auditing Std. No. 2.  Since its inception, there have been no significant
changes in Parent’s internal controls or, to Parent’s knowledge, in other
factors that could significantly affect Parent’s internal controls.
 
9.26           Certain Registration Matters.  Except as specified in
Schedule 4.27 of the Parent Disclosure Schedule, and except for registration
rights granted in connection with the IPO, Parent has not granted or agreed to
grant to any Person any rights (including “piggy-back” registration rights) to
have any securities of Parent registered with the SEC or any other Governmental
Authority that have not been satisfied.
 
34

--------------------------------------------------------------------------------


 
9.27           Material Contracts.
 
   (a)           Parent has made available to the Company, prior to the date of
this Agreement, true, correct and complete copies of each material contract
which would be considered a material contract pursuant to Item 601(b)(10) of
Regulation S-K or pursuant to which Parent receives or pays amounts in excess of
$500,000 (each a “Parent Material Contract”). A list of each such Parent
Material Contract (other than those previously filed with the SEC) is set forth
on Schedule 4.29 of the Parent Disclosure Schedule. As of the date of this
Agreement, Parent is not in violation of or in default under (nor does there
exist any condition which upon the passage of time or the giving of notice would
cause such a violation of or default under) any Parent Material Contract to
which it is a party or by which it or any of its properties or assets is bound,
except for violations or defaults that would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect on
Parent; and, to the knowledge of Parent, as of the date of this Agreement, no
other Person has violated or breached, or committed any default under, any
Parent Material Contract, except for violations, breaches and defaults that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect on Parent.
 
   (b)           Each Parent Material Contract is a legal, valid and binding
agreement, and is in full force and effect, and (i) Parent is not in breach or
default of any Parent Material Contract in any material respect; (ii) no event
has occurred or circumstance has existed that (with or without notice or lapse
of time), will or would reasonably be expected to, (A) contravene, conflict with
or result in a violation or breach of, or become a default or event of default
under, any provision of any Parent Material Contract; (B) permit Parent or any
other Person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate or modify any
Parent Material Contract; or (iii) Parent has not received written notice of the
pending or threatened cancellation, revocation or termination of any Parent
Material Contract to which it is a party.  Parent has not received any notice or
other communication regarding any actual or possible violation or breach of, or
default under, any Parent Material Contract, except in each such case for
defaults, acceleration rights, termination rights and other rights that have not
had and would not reasonably be expected to have a Material Adverse Effect on
Parent.
 
9.28           Taxes.
 
   (a)           Parent has timely filed, or has caused to be timely filed on
its behalf, all Tax Returns that are or were required to be filed by it, and all
such Tax Returns are true, complete and accurate, except to the extent any
failure to file or any inaccuracies in any filed Tax Returns, individually or in
the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect on Parent.  Parent has not received any written notice
of unpaid Taxes claimed to be due by any Governmental Authority in charge of
taxation of any jurisdiction, nor any written claim for additional Taxes for any
period for which Tax Returns have been filed, except to the extent that any
failure to pay such Taxes, individually or in the aggregate, has not had and
would not reasonably be expected to have a Material Adverse Effect on Parent.
 
35

--------------------------------------------------------------------------------


 
   (b)           Parent is not aware of any unresolved controversies relating to
the Taxes or Tax Returns of Parent for which it has received a written notice
from any Governmental Authority seeking to conduct an audit or examination of
the Tax Returns of the Parent (except for any general audits or examinations
routinely performed by such Governmental Authority) or making material claims or
assessments with respect to any Taxes for any period. Parent has delivered or
made available to the Company correct and complete copies of all Tax Returns,
examination reports, and statements of deficiencies filed by, assessed or
asserted against or agreed to by Parent since inception.
 
   (c)           The Parent’s financial statements reflect an adequate reserve
for all Taxes payable by Parent (in addition to any reserve for deferred Taxes
to reflect timing differences between book and Tax items) for all taxable
periods and portions thereof through the date of such financial statements.
Parent is neither a party to nor is it bound by any Tax indemnity, Tax sharing
or similar agreement pursuant to which the Parent has or will have material
liabilities for any Taxes of any other Person. No deficiency with respect to any
Taxes has been proposed, asserted or assessed against Parent, and no requests
for waivers of the time to assess any such Taxes are pending, except to the
extent any such deficiency or request for waiver, individually or in the
aggregate, has not had and would not reasonably be expected to have a Material
Adverse Effect on Parent.
 
9.29           Foreign Corrupt Practices Act.  Neither Parent, nor to the
Parent’s knowledge, any director, officer, key employee, or other person
associated with or acting on behalf of Parent, has (a) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expense
relating to political activity; (b) made any direct or indirect unlawful payment
to any Governmental Authority from corporate funds; (c) made any bribe, rebate,
payoff, influence payment, kickback or other unlawful payment in connection with
the operations of Parent or (d) violated or is in violation of any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder, except, in the case of clauses (a) and (b) above, any
such items that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect on Parent.
 
9.30           Money Laundering Laws.  To Parent’s knowledge, the operations of
Parent are and have been conducted at all times in compliance with all
applicable Money Laundering Laws and no Proceeding involving Parent with respect
to the Money Laundering Laws is pending or, to the knowledge of Parent,
threatened.
 
ARTICLE X
CONDUCT PRIOR TO THE BUSINESS COMBINATION EFFECTIVE TIME
 
10.1           Conduct of Business.  During the period from the date of this
Agreement and continuing until the earlier of the termination of this Agreement
or the Business Combination Effective Time, each of Parent and the Company agree
(except to the extent expressly contemplated by this Agreement or as consented
to in writing by the other party), to carry on its and its Subsidiaries’
business, in the ordinary course in substantially the same manner as heretofore
conducted, to pay and to cause its subsidiaries to pay debts and Taxes when due
subject to good faith disputes over such debts or Taxes, to pay or perform other
obligations when due, and to use all reasonable efforts consistent with past
practice and policies to preserve intact its and its Subsidiaries’ present
business organizations, use its commercially reasonable efforts consistent with
past practice to keep available the services of its, and in the case of the
Company, its Subsidiaries’ present officers and key employees and use its
commercially reasonable efforts consistent with past practice to preserve its
and its Subsidiaries’ relationships with customers, suppliers, distributors,
licensors, licensees, and others having business dealings with it, and its
Subsidiaries, to the end that there shall not be a Material Adverse Effect in
its or its Subsidiaries’ ongoing businesses at the Business Combination
Effective Time.  Each of Parent and the Company agrees to promptly notify the
other of any material event or occurrence not in the ordinary course of its or
business and the business of its Subsidiaries, and of any event that would have
a Material Adverse Effect on Parent or the Company.
 
36

--------------------------------------------------------------------------------


 
10.2           Restrictions on Conduct of Business.  During the period from the
date of this Agreement and continuing until the earlier of the termination of
this Agreement or the Business Combination Effective Time, except as expressly
contemplated by this Agreement or the Ancillary Agreements, none of Parent or
the Company shall do, cause or permit any of the following, or allow, cause or
permit any of its Subsidiaries, to do, cause or permit any of the following,
without the prior written consent of the other:
 
   (a)           Charter Documents.  Cause or permit any amendments to its
Certificate of Incorporation, bylaws, Memorandum and Articles of Association or
other equivalent organizational documents, except as contemplated by this
Agreement;
 
   (b)           Dividends; Changes in Capital Stock.  Declare or pay any
dividends on or make any other distributions (whether in cash, stock or
property) in respect of any of its capital stock, or split, combine or
reclassify any of its capital stock or issue or authorize the issuance of any
other securities in respect of, in lieu of or in substitution for shares of its
capital stock, or repurchase or otherwise acquire, directly or indirectly, any
shares of its capital stock;
 
   (c)           Material Contracts.  Enter into any new material contract, or
violate, amend or otherwise modify or waive any of the terms of any existing
material contract, other than in the ordinary course of business consistent with
past practice or upon prior consultation with, and prior written consent (which
shall not be unreasonably withheld, conditioned or delayed) of the other parties
to this Agreement, or specifically in the event of future acquisitions of
businesses by the Company, upon prior written consent of the Parent;
 
   (d)           Issuance of Securities.  Issue, deliver or sell or authorize or
propose the issuance, delivery or sale of, or purchase or propose the purchase
of, any shares of its capital stock or securities convertible into, or
subscriptions, rights, warrants or options to acquire, or other agreements or
commitments of any character obligating it to issue any such shares or other
convertible securities;
 
   (e)           Intellectual Property.  Transfer or license to any person or
entity any rights to any Intellectual Property other than the license of
non-exclusive rights to Intellectual Property for use by the Company or any
Subsidiary in its business in the ordinary course of business consistent with
past practice;
 
37

--------------------------------------------------------------------------------


 
   (f)           Dispositions.  Sell, lease, license or otherwise dispose of or
encumber any of its properties or assets which are material, individually or in
the aggregate, to its and its Subsidiaries’ business, taken as a whole, except
in the ordinary course of business consistent with past practice;
 
   (g)           Indebtedness.  Except in its ordinary course of business, incur
any indebtedness for borrowed money or guarantee any such indebtedness or issue
or sell any debt securities or guarantee any debt securities of others in excess
of $250,000 in the aggregate;
 
   (h)           Payment of Obligations.  Pay, discharge or satisfy in an amount
in excess of $250,000 in any one case, any claim, liability or obligation
(absolute, accrued, asserted or unasserted, contingent or otherwise) arising
other than (i) in the ordinary course of business, and (ii) with respect to the
Parent, the payment, discharge or satisfaction of liabilities reflected or
reserved against in the Parent Financial Statements;
 
   (i)           Capital Expenditures.  Make any capital expenditures, capital
additions or capital improvements, except in the ordinary course of business and
consistent with past practice, that exceeds $250,000 individually or in the
aggregate;
 
   (j)           Acquisitions.  Acquire by merging or consolidating with, or by
purchasing a substantial portion of the assets of, or by any other manner, any
business or any corporation, partnership, association or other business
organization or division thereof, or otherwise acquire any assets which are
material, individually or in the aggregate, to its and its Subsidiaries’
business, taken as a whole, or acquire any equity securities of any corporation,
partnership, association or business organization;
 
   (k)           Taxes.  Change any election in respect of Taxes, change any
accounting method in respect of Taxes, file any amendment to a Tax Return, enter
into any closing agreement, settle any claim or assessment in respect of Taxes,
or consent to any extension or waiver of the limitation period applicable to any
claim or assessment in respect of Taxes;
 
   (l)           Accounting Policies and Procedures.  Make any change to its
financial accounting methods, principles, policies, procedures or practices,
except as may be required by GAAP, Regulation S-X promulgated by the SEC or
applicable statutory accounting principles;
 
   (m)           Other.  Take or agree in writing or otherwise to take, any of
the actions described in Sections 10.2(a) through (l) above, or any action which
would make any of its representations or warranties contained in this Agreement
untrue or incorrect or prevent it from performing or cause it not to perform its
covenants hereunder.
 
38

--------------------------------------------------------------------------------


 
ARTICLE XI
COVENANTS
 
11.1           Proxy/Prospectus; Special Meeting.
 
   (a)           No later than December 31, 2008 (“Initial Financial Statement
Delivery Date”), the Company shall deliver to the Parent a copy of the (i)
audited consolidated financial statements (including any related notes thereto)
for the fiscal years ended December 31, 2007 and 2006, (collectively, the
“Audited Financial Statements”) and (ii) unaudited consolidated financial
statements for the nine month period ended September 30, 2008 (collectively, the
“Interim Financial Statements”, and together with the Audited Financial
Statements, the “Company Financial Statements”); and such other financial
statements of the Company or entities controlled by the Company as shall be
necessary to allow Parent to complete the Proxy/Prospectus, which (A) with
respect to the Audited Financial Statements, shall be prepared in accordance
with GAAP applied on a consistent basis throughout the periods involved (except
as may be indicated in the notes thereto), (B) with respect to the Company
Financial Statements, shall fairly present in all material respects the
financial position of the Company and of its Subsidiaries at the respective
dates thereof and the results of their respective operations and cash flows for
the periods indicated; and (C) with respect to the Interim Financial Statements,
shall show aggregate obligations or liabilities of the Company or its
Subsidiaries in accordance with generally accepted accounting principles (other
than obligations or liabilities incurred pursuant to the terms of this
Agreement); and
 
   (b)           No later than March 15, 2009 (“Supplemental Financial Statement
Delivery Date”), the Company shall deliver to the Parent a copy of the audited
financial statements (including any notes related thereto) for the fiscal year
ending December 31, 2008 (“2008 Financial Statements”).
 
   (c)           As soon as is reasonably practicable after receipt by Parent
from the Company of all financial and other information required in a
Registration Statement on Form S-4, containing the Proxy/ Prospectus, Parent
shall prepare and file, with the prior review and consent of the Company, with
the SEC under the Securities Act, and with all other applicable regulatory
bodies, the Registration Statement for the purpose of soliciting proxies from
holders of Parent Common Stock to vote at a special meeting of the stockholders
of Parent (the “Special Meeting”) in favor of (i) the adoption of this Agreement
and the transactions contemplated hereby, and (ii) to adopt an equity incentive
plan in the form and size agreed to by the Company and Parent (the “Incentive
Plan Proposal”). The board of directors of Parent shall recommend to its
stockholders that they vote in favor of the adoption of such matters.  The
effectiveness of the Merger, the Conversion and the Share Exchange shall be
conditioned upon the approval of each of the steps in the Business
Combination.  The approval of the Incentive Plan Proposal shall not be a
condition to the consummation of the Merger, the Conversion or the Share
Exchange.  The Proxy/Prospectus will be sufficient under the Securities Act for
the purpose of soliciting such proxies from holders of Parent Common Stock and
registering the Alpha Bermuda Shares to be issued to such holders in the
Conversion.  The Company shall furnish to Parent all information concerning the
Company and its Subsidiaries and their business required to be set forth in the
Proxy/Prospectus.  The Company and its counsel shall be given an opportunity to
review and comment on the Proxy/Prospectus prior to its filing with the
SEC.  Parent, with the assistance of the Company, shall promptly respond to any
SEC comments on the Proxy/Prospectus and shall otherwise use commercially
reasonable efforts to complete the SEC review process as promptly as
practicable.  Parent shall retain a reputable proxy solicitation firm.  In
connection with the Special Meeting, Parent (a) will use commercially reasonable
best efforts to obtain the necessary approvals by its stockholders of this
Agreement and the transactions contemplated hereby , and (b) will apply its
commercially reasonable best efforts to comply with all legal requirements
applicable to the Special Meeting.
 
39

--------------------------------------------------------------------------------


 
   (d)           Parent will timely provide to the Company all correspondence
received from and to be sent to the SEC and inform the Company of any
communication with the SEC and will not file any amendment to the filings with
the SEC without (i) providing the Company the opportunity to review and comment
on any responses to the SEC and (ii) the prior consent of the Company, which
consent shall not be unreasonably delayed or withheld.  In addition, Parent will
use commercially reasonable efforts to involve the Company and/or its counsel in
any negotiations with the SEC relating to Parent’s SEC filings for the purposes
of effectuating the transactions contemplated by this Agreement and the
Ancillary Agreements.
 
   (e)           As soon as practicable following the completion of the
applicable SEC review process, Parent shall distribute the Proxy/Prospectus to
the holders of Parent Common Stock and, pursuant thereto, shall call the Special
Meeting in accordance with Delaware Law and, subject to the other provisions of
this Agreement, solicit proxies from such holders to vote in favor of the
adoption of this Agreement and the approval of the Business Combination and the
other matters presented to the stockholders of Parent for approval or adoption
at the Special Meeting.
 
11.2           Form 8-K.  At least five (5) days prior to Closing, Parent shall
prepare a draft Form 8-K announcing the Closing, together with, or incorporating
by reference, the financial statements prepared by the Company and its
accountant, and such other information that may be required to be disclosed with
respect to the Merger in any report or form to be filed with the SEC (“Merger
Form 8-K”), which shall be in a form reasonably acceptable to the
Company.  Prior to Closing, Parent and the Company will prepare the press
release announcing the consummation of the Merger hereunder (“Press
Release”).  Simultaneously with the Closing, Parent shall file and distribute
the Press Release.  Within four (4) Business Days of the Closing, Parent shall
file the Merger Form 8-K with the SEC.
 
11.3           Insider Purchases.  The Selling Shareholders agree that they will
apply their best efforts and negotiate with Alpha in good faith in order to
structure the Selling Shareholders’ purchase of shares of Alpha in an aggregate
purchase price of no greater than $22 million, as may be required in order to
effect the consummation of the Business Combination (the “Insider Purchase
Commitment Amount”) following the initial filing of the Proxy/Prospectus with
the SEC (“Insider Purchases”), provided, however, that (i) the purchase price
per share is no more than $10.00; (ii) the Insider Purchase Commitment Amount is
used solely to purchase Alpha Shares and is not applied to any transaction cost
related to such purchase, other than normal brokerage fees; (iii) all material
information regarding this Agreement, the Ancillary Agreements, the transactions
contemplated hereby, Parent, the Company and their respective Subsidiaries has
been disseminated in the market such that the Insider Purchases shall not
trigger “insider trading” liabilities under the Exchange Act; (iv) such Insider
Purchases and any other financings entered into by the Parent in relation to the
Business Combination are conducted in compliance with the Securities Act and the
Exchange Act; and (v) such Insider Purchases and such other financings are fully
disclosed to the holders of the Alpha Shares pursuant to the requirements of the
Securities Act and the Exchange Act and, in any event, before the approval of
the Alpha Stockholders contemplated in Section 13.1(b) below.
 
40

--------------------------------------------------------------------------------


 
11.4           Action of Company’s Shareholders.  Until the termination of this
Agreement pursuant to Section 16.1 below, at every meeting of the shareholders
of the Company called with respect to any of the following, and at every
adjournment thereof, and on every action or approval by written consent of the
shareholders of the Company with respect to any of the following, each Selling
Shareholder shall cause the Target Securities held by such Selling Shareholder
to be voted (i) in favor of adoption and approval of this Agreement and the
transaction contemplated hereby and (ii) against approval of (A) any proposal
made in opposition to or in competition with the foregoing, (B) any merger,
consolidation, sale of assets, reorganization or recapitalization with any party
other than Parent or its affiliates, (C) any liquidation or winding up of the
Company and (D) any other proposal having the intent of hindering or delaying
the consummation of the transactions contemplated hereby.  Until the termination
of this Agreement pursuant to Section 16.1 below, each Selling Shareholder
agrees not to transfer any Target Securities, unless each transferee to which
any of such Target Securities, or any interest in any of such Target Securities,
is or may be transferred shall have executed an agreement in form and substance
reasonably satisfactory to Parent requiring such transferee to abide by the
covenants contained in this Section 11.4 on the same basis as each Selling
Shareholder.
 
11.5           Warrant Exercise.  The Surviving Corporation shall pay to the
Selling Shareholders 50% of all proceeds from exercise of the Surviving
Corporation’s warrants, up to but no more than $5,000,000 (the “Warrant Exercise
Payout”). The Warrant Exercise Payout shall be paid to the Selling Shareholders
according to their pro rata share of the Target Securities  immediately prior to
the execution of this Agreement and shall be paid within 3 Business Days of
receipt of such proceeds.
 
11.6           Employment Agreements.  Prior to the filing of the Registration
Statement contemplated in Section 11.1(c) above, forms of three-year employment
agreements, which shall include one-year non-competition clauses and other
customary and mutually satisfactory conditions, shall be finalized and agreed to
by the Company and Alpha for agreed upon individuals to assume agreed to
corporate positions of the Surviving Corporation upon the consummation of the
Business Combination (the “Employment Agreements”).
 
11.7           Registration Rights Agreement.  Prior to the filing of the
Registration Statement contemplated in Section 11.1(c) above, the parties will
negotiate and finalize a registration rights agreement contemplating the
registration of the Alpha Bermuda Shares received by the shareholders of the
Company pursuant to the Business Combination (the “Registration Rights
Agreement”). As a condition to the closing of the transactions contemplated by
this Agreement, Alpha Bermuda and the Selling Shareholders shall enter into the
Registration Rights Agreement.
 
11.8           Voting Agreement.  Prior to the filing of the Registration
Statement contemplated in Section 11.1(c) above, the parties will negotiate and
finalize a voting agreement contemplating the voting of the shares of Alpha
Bermuda owned by the Selling Shareholders and Parent Sponsors after the Business
Combination (the “Voting Agreement”).
 
11.9           Fiscal Year.  Prior to the Business Combination Effective Time,
or as soon as practicable thereafter, Parent shall change its fiscal year end to
December 31.
 
11.10         Directors and Officers of Alpha Bermuda.  Immediately after the
Business Combination Effective Time, the board of directors of the Alpha
Bermuda, shall, unless otherwise mutually agreed by the Parent and the Company,
consist of seven (7) directors, including three (3) designees of the Parent (the
“Parent Designees”), which shall initially be Steven M. Wasserman, Robert B.
Blaha and Gary E. Johnson, three (3) designees of the Company (the “Company
Designees”), which shall initially be Zhao Guangchun, Zhang Jinguo and Zhao
Benxi, and one (1) designee mutually agreed to by the Parent and Company and the
officers of Alpha Bermuda, which shall initially be Li Lite.
 
41

--------------------------------------------------------------------------------


 
ARTICLE XII
ADDITIONAL AGREEMENTS
 
12.1           No Claim Against Trust Account.  The Company and each Selling
Shareholder hereby waive all rights against Parent to collect from the Trust
Account any moneys that may be owed to the Company or any Selling Shareholder by
Parent for any reason whatsoever, including but not limited to a breach of this
Agreement by Parent or any negotiations, agreements or understandings with
Parent (other than as a result of the consummation of the Business Combination,
pursuant to which the Company would have the right to collect certain of the
monies in the Trust Account), and will not seek recourse against the Trust
Account for any reason whatsoever.
 
12.2           Access to Information.
 
   (a)           Except as prohibited by applicable Law, each of Parent and
Company shall afford the other and its accountants, counsel and other
representatives (the “Representatives”), reasonable access during normal
business hours during the period prior to the Business Combination Effective
Time to (i) all of such party’s and its Subsidiaries’ properties, books,
contracts, commitments and records, and (ii) all other information concerning
the business, properties and personnel of such party and its Subsidiaries as the
other party may reasonably request.  Each of Parent and Company agrees to
provide to the other and its accountants, counsel and other Representatives
copies of internal financial statements promptly upon request.
 
  (b)           Subject to compliance with applicable Law, from the date hereof
until the  Business Combination Effective Time, each of Parent and Company shall
confer on a regular and frequent basis with one or more Representatives of the
other party to report operational matters of materiality and the general status
of ongoing operations.
 
   (c)           Each of Parent and Company shall provide the other, and the
Company shall cause each of the Subsidiaries to provide Parent and its
Representatives reasonable access, during normal business hours during the
period prior to the Business Combination Effective Time, to all of such party’s
and its Subsidiaries’ Tax Returns and other records and workpapers relating to
Taxes, and shall also provide the following information upon the request of the
other party:  (i) a schedule of the types of Tax Returns filed by Parent or
Company, as applicable, and in the case of the Company, each of its Subsidiaries
in each taxing jurisdiction, (ii) a schedule of the year of the commencement of
the filing of each such type of Tax Return, (iii) a schedule of all closed years
with respect to each such type of Tax Return filed in each jurisdiction, (iv) a
schedule of all Tax elections filed in each jurisdiction by Parent or Company,
as applicable, and in the case of the Company, each of its Subsidiaries, and (v)
receipts or other appropriate evidence for any Taxes paid to foreign Tax
Authorities.
 
42

--------------------------------------------------------------------------------


 
12.3           Confidential Information; Non-Solicitation or Negotiation.
 
   (a)           Confidential Information.  Except in connection with any
dispute between the parties and subject to any obligation to comply with (i) any
applicable Law, (ii) any rule or regulation of any Governmental Authority or
securities exchange, or (iii) any subpoena or other legal process to make
information available to the persons entitled thereto, whether or not the
transactions contemplated herein shall be concluded, all information obtained by
any party about any other, and all of the terms and conditions of this
Agreement, shall be kept in confidence by each party, and each party shall cause
its stockholders, directors, officers, managers, employees, agents and attorneys
to hold such information confidential.  Such confidentiality shall be maintained
to the same degree as such party maintains its own confidential information and
shall be maintained until such time, if any, as any such data or information
either is, or becomes, published or a matter of public knowledge; provided,
however, that the foregoing shall not apply to any information obtained by a
party from a source not known by such party to be bound by a confidentiality
agreement with, or other contractual, legal or fiduciary obligation of
confidentiality to, the other party, nor to any information obtained by a party
which is generally known to others engaged in the trade or business of such
party.  In the event a party to this Agreement becomes legally compelled to
disclose any such information, it shall promptly provide the others with written
notice of such requirement so that the other parties to this Agreement may seek
a protective order or other remedy.  If this Agreement shall be terminated for
any reason, the parties shall return or cause to be returned to the others all
written data, information, files, records and copies of documents, worksheets
and other materials obtained by such parties in connection with this Agreement.
 
   (b)           No Solicitation or Negotiation by Company or the Selling
Shareholders.  Unless and until this Agreement is terminated, the Company, each
officer and director thereof and each of the Selling Shareholders shall not and
shall not suffer or permit their directors, officers, stockholders, employees,
Representatives, agents, investment bankers, advisors, accountants or attorneys
of the Company, to initiate or solicit, directly or indirectly, any inquiries or
the making of any offer or proposal that constitutes or would be reasonably
expected to lead to a proposal or offer (other than by the Parent) for an stock
purchase, asset acquisition, merger, consolidation or other business combination
involving the Company or any proposal to acquire in any manner a direct or
indirect substantial equity interest in, or all or any substantial part of the
assets of, the Company (a “Company Alternative Proposal”) from any person and/or
entity, or engage in negotiations or discussions relating thereto or accept any
Company Alternative Proposal, or make or authorize any statement, recommendation
or solicitation in support of any Company Alternative Proposal.  The Company and
the Selling Shareholders shall notify the Parent of the receipt of any such
inquiries, offers or proposals (including the terms and conditions of any such
offer or proposal, the identity of the person and/or entity making it and a copy
of any written Company Alternative Proposal), as promptly as practicable, and
shall keep the Parent informed of the status and details of any such inquiry,
offer or proposal.  The Company and the Selling Shareholders shall immediately
terminate any existing solicitation, activity, discussion or negotiation with
any person and/or entity hereafter conducted by them or by any officer,
employee, director, stockholder or other representative thereof with respect to
the foregoing.
 
43

--------------------------------------------------------------------------------


 
   (c)           No Solicitation or Negotiation by Parent.  The Parent shall not
take (or authorize or permit any investment banker, financial advisor, attorney,
accountant or other Person retained by or acting for or on behalf of Parent to
take) directly or indirectly, any action to initiate, assist, solicit,
negotiate, or encourage any offer, inquiry or proposal from any
Person:  (i) relating to the acquisition by Parent of that Person (regardless of
the structure of any such acquisitions) or any affiliate of that Person, or
(ii) take any other action that is inconsistent with the Transactions and that
has the effect of avoiding the Closing contemplated hereby.  In addition, Parent
will immediately cease any and all existing activities, discussions or
negotiations with any parties conducted heretofore with respect to any of the
actions set forth in the preceding sentence, if applicable.  Parent will
promptly (i) notify the Company and the Selling Shareholders if Parent or its
affiliates and representatives receives any such proposal or inquiry or request
for information in connection with such proposal and (ii) notify the Company and
the Selling Shareholders of the significant terms and conditions of any such
proposal including the identity of the party making the proposal.
 
12.4           Disclosure of Certain Matters.  From the date hereof through the
Closing Date, Parent shall give the Company and the Selling Shareholders, and
Company and the Selling Shareholders shall give Parent, prompt written notice of
any event or development that occurs that (a) is of a nature that, individually
or in the aggregate, would have or reasonably be expected to have a Material
Adverse Effect on Parent in the first instance, or on the Company in the second
instance, or (b) would require any amendment or supplement to the
Proxy/Prospectus.
 
12.5           Regulatory and Other Authorizations; Notices and
Consents.  Subject to the rights contained in Section 16.1(c) below, each of
Parent and the Company shall use its commercially reasonable efforts to obtain
all authorizations, consents, orders and approvals of all Governmental
Authorities and officials that may be or become necessary for its execution and
delivery of, and the performance of its obligations pursuant to, this Agreement
and the other documents to which it is a party and will cooperate fully with
each other in promptly seeking to obtain all such authorizations, consents,
orders and approvals (and in such regard use commercially reasonable efforts to
cause the relevant Governmental Authorities to permit the other party and/or its
counsel to participate in the conversation and correspondence with such
Governmental Authorities together with Parent or Company counsel, as
applicable).
 
12.6           Public Disclosure.  Unless otherwise permitted by this Agreement,
Parent and the Company shall consult with each other before issuing any press
release or otherwise making any public statement or making any other public (or
non-confidential) disclosure (whether or not in response to an inquiry)
regarding the terms of this Agreement and the transactions contemplated hereby,
and neither shall issue any such press release or make any such statement or
disclosure without the prior approval of the other (which approval shall not be
unreasonably withheld), except as may be required by Law, in which case the
party proposing to issue such press release or make such public statement or
disclosure shall use its commercially reasonable efforts to consult with the
other party before issuing such press release or making such public statement or
disclosure.
 
12.7           Consents; Cooperation. Subject to the rights contained in Section
16.1(c) below:
 
   (a)           each of Parent, Alpha Arizona and Alpha Bermuda upon the
Conversion, shall promptly apply for or otherwise seek, and use its reasonable
best efforts to obtain, all consents and approvals required to be obtained by it
for the consummation of the Merger and Conversion.
 
44

--------------------------------------------------------------------------------


 
   (b)           each of Parent, Alpha Arizona and the Company shall promptly
apply for or otherwise seek, and use its reasonable best efforts to obtain, all
consents and approvals required to be obtained by it for the consummation of the
Share Exchange.  The Company shall use its reasonable best efforts to obtain all
necessary consents, waivers and approvals under any of its Material Company
Contracts for the assignment thereof in connection with the Business Combination
or otherwise.
 
12.8           Legal Requirements and Further Assurances.  Each of Parent, Alpha
Arizona, Alpha Bermuda after the Conversion and the Company will, and will cause
their respective subsidiaries to, (i) take all commercially reasonable actions
necessary to comply promptly with all Legal Requirements which may be imposed on
them with respect to the consummation of the transactions contemplated by this
Agreement and will promptly cooperate with and furnish information to any party
hereto necessary in connection with any such requirements imposed upon such
other party in connection with the consummation of the transactions contemplated
by this Agreement, (ii) will take all commercially reasonable actions necessary
to obtain (and will cooperate with the other parties hereto in obtaining) any
consent, approval, order or authorization of, or any registration, declaration
or filing with, any Governmental Authority or other person, required to be
obtained or made in connection with the taking of any action contemplated by
this Agreement, (iii) use its commercially reasonable efforts to effectuate the
transactions contemplated hereby and to fulfill and cause to be fulfilled the
conditions to closing under this Agreement, and (iv) at the reasonable request
of another party hereto, execute and deliver such other instruments and do and
perform such other acts and things as may be necessary or desirable for
effecting completely the consummation of this Agreement and the transactions
contemplated hereby. For the avoidance of doubt, the Company’s and the Selling
Shareholder’s obligations under this Section 12.8 is specifically subject to its
rights under Section 16.1(c) below and the Company and the Selling Shareholders
will not be required to consent to any course of action that contemplates a
closing of the Business Combination beyond the date specified in Section
16.1(c), unless otherwise agreed to.
 
12.9           Estimates, Projections and Forecasts.  Parent acknowledges and
agrees that neither the Company nor the Selling Shareholders is making or has
made any representations or warranties whatsoever with respect to any estimates,
projections or other forecasts and plans (including the reasonableness of the
assumptions underlying such estimates, projections or forecasts) regarding the
Company, its business, the Chinese soy market or any other matters.  Parent
acknowledges and agrees that there are uncertainties inherent in attempting to
make any estimates, projections or other forecasts and plans, that Parent is
familiar with such uncertainties, that Parent is taking full responsibility for
making its own evaluation of the adequacy and accuracy of all estimates,
projections and other forecasts and plans (including the reasonableness of the
assumptions underlying such estimates, projections and forecasts), and that
Parent has no claim against the Company or the Selling Shareholders, or anyone
else, with respect thereto.
 
12.10         Transfer Taxes.  All transfer, sales, use, stamp, registration and
other such Taxes and all conveyance fees (including any penalty and interest)
(collectively, “Transfer Taxes”) incurred in connection with the consummation of
the Business Combination shall be borne by the Alpha Parties. All necessary Tax
Returns with respect to Transfer Taxes that are required to be filed with any
Governmental Authority shall be the sole responsibility of the Alpha Parties,
and the Selling Shareholders, if required, shall join in the execution of any
such Tax Returns.  The parties shall cooperate with each other in the filing of
all Tax Returns with respect to Transfer Taxes with any Governmental Authority
in any jurisdiction other than those set forth hereinabove.


45

--------------------------------------------------------------------------------


 
ARTICLE XIII
CONDITIONS TO CLOSE
 
13.1           Conditions Precedent to the Obligation of the Parent to Close
 
The obligations of Parent to consummate and effect this Agreement and the
transactions contemplated hereby shall be subject to the satisfaction at or
prior to the Business Combination Effective Time of each of the following
conditions, (any of which may be waived, in writing, by Parent, with the
exception of the conditions set forth in Sections 13.1(a), (b), (c) and (d)):
 
   (a)           Approval by Alpha Board.  The Merger shall have been approved
by the Alpha Board in accordance with Section 253 of the DGCL and the board of
directors shall have approved the terms and conditions of the Merger.
 
   (b)           Approval by Alpha’s Stockholders.  The Merger and the
Conversion shall have been approved by a majority of the issued and outstanding
Common Stock, voting as a group, in accordance with Section 253 of the DGCL and
other applicable Laws, and this Agreement and the Share Exchange shall have been
approved by the affirmative vote of the holders of a majority of the shares of
Common Stock sold in Alpha’s initial public offering voted at the meeting in
accordance with the Amended and Restated Certificate of Incorporation and Bylaws
of the Parent and the corresponding corporate formation documents of Alpha
Arizona and Alpha Bermuda (together, the “Alpha Constituent Instruments”), and
the aggregate number of shares of Common Stock held by public stockholders of
Alpha who exercise their redemption rights with respect to their Common Stock in
accordance with Alpha’s Amended and Restated Articles of Incorporation shall not
constitute thirty-five percent (35%) or more of the Common Stock sold in the
IPO.
 
   (c)           Company Shareholder Approval.  This Agreement and the
transactions contemplated hereby shall have been approved and adopted by the
Company and all of the shareholders of the Company.
 
   (d)           Execution and Non-Repudiation.  All parties to the Ancillary
Agreements shall have executed such agreements and none of the parties thereto
shall have repudiated or challenged the enforceability of such agreements.
 
   (e)           Documents.  The following documents to be delivered to the
appropriate parties, in a form acceptable to Parent:
 
     (i)           the Lock-Up Agreements executed by each of the Selling
Shareholders;
 
46

--------------------------------------------------------------------------------


 
     (ii)          the Registration Rights Agreement executed by Alpha Bermuda
and the Selling Shareholders;
 
     (iii)         executed Plan of Merger, by and between the Parent and Alpha
Arizona;
 
     (iv)         Certificate of Merger with respect to the Merger to be filed
in accordance with Delaware Law as of the Merger Effective Time;
 
     (v)          executed Articles and Plan of Merger to be filed in accordance
with ARS as of the Merger Effective Time;
 
     (vi)         documents required for the transfer of domicile of Alpha
Arizona pursuant to the ARS;
 
     (vii)        documents required for the issuance of a certificate of
registration by way of continuation pursuant to the Companies Act 1981 of
Bermuda;
 
     (viii)       one or more certificates of good standing or equivalent under
Singapore Law of the Company and each of the Subsidiaries;
 
     (ix)          the Employment Agreements;
 
     (x)           the Voting Agreement;
 
    (xi)          a legal opinion from each of a law firm authorized to practice
law under the Laws of Singapore, reasonably acceptable to Parent, and Dorsey &
Whitney LLP, in each case in form and substance acceptable to the Parent; and
 
    (xii)         such other documents as the Parent may reasonably request for
the purpose of (i) evidencing the accuracy of any representation or warranty of
the Selling Shareholders, the Company or its Subsidiaries pursuant to
Section 13.1(f), (ii) evidencing the performance by the Company or its
Subsidiaries of, or the compliance by the Company or its Subsidiaries with, any
covenant or obligation required to be performed or complied with by the Company
or its Subsidiaries, (iii) evidencing the satisfaction of any condition referred
to in this Section 13.1, or (iv) otherwise facilitating the consummation of any
of the transactions contemplated by this Agreement.
 
   (f)           Representations, Warranties and Covenants.  (i) The
representations and warranties of the Selling Shareholders and the Company in
this Agreement shall be true and correct in all material respects (except for
such representations and warranties that are qualified by their terms by a
reference to materiality, which representations and warranties as so qualified
shall be true and correct in all respects) both when made and on and as of the
Business Combination Effective Time as though such representations and
warranties were made on and as of such time (provided that those representations
and warranties which address matters only as of a particular date shall be true
and correct as of such date) and (ii) the Company and the Selling Shareholders
shall have performed and complied in all material respects with all covenants,
obligations and conditions of this Agreement required to be performed and
complied with by it as of the Business Combination Effective Time.
 
47

--------------------------------------------------------------------------------


 
   (g)          Certificate of Officer.  Parent shall have been provided with a
certificate executed on behalf of Company by its Executive Chairman and Chief
Executive Officer certifying that the conditions set forth in Section 13.1(f)
shall have been fulfilled.
 
   (h)          Injunctions or Restraints on Conduct of Business.  No temporary
restraining order, preliminary or permanent injunction or other order issued by
any court of competent jurisdiction or other legal or regulatory restraint
provision limiting or restricting Company’s or its Subsidiaries’ conduct or
operation of the business of Company and its Subsidiaries following the Merger
shall be in effect, nor shall any Proceeding brought by an administrative agency
or commission or other Governmental Authority, domestic or foreign, seeking the
foregoing be pending.
 
   (i)           No Proceedings.  Since the date of this Agreement, there must
not have been commenced or threatened against the Parent, Alpha Arizona, the
Company, Company’s Subsidiaries, the Selling Shareholders, or any affiliate
thereof, any Proceeding (which Proceeding remains unresolved as of the Business
Combination Effective Time) that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with any of the transactions
contemplated hereby.
 
   (j)           No Material Adverse Changes.  There shall not have occurred any
Material Adverse Effect on the Company.
 
   (k)          Governmental Approvals.  Company and its Subsidiaries shall have
timely obtained from each Governmental Authority all approvals, waivers and
consents, if any, necessary for consummation of or in connection with this
Agreement and the transactions contemplated hereby.
 
   (l)           2008 Net Income.  The consolidated net income of the Company
and its Subsidiaries for the year ending December 31, 2008, as shown on the 2008
Financial Statements, shall have exceeded $11 million.
 
   (m)          Insider Purchases.  Insider Purchases pursuant to Section 11.3
above shall have been fulfilled.
 
13.2           Conditions Precedent to the Obligation of the Company to
Close.  The obligations of Company to consummate and effect this Agreement and
the transactions contemplated hereby shall be subject to the satisfaction at or
prior to the Business Combination Effective Time of each of the following
conditions, any of which may be waived, in writing, by Company, with the
exception of the conditions set forth in Sections 13.2(a)-(c):
 
   (a)           Approval by Alpha Board.  The Merger shall have been approved
by the Alpha Board in accordance with Section 253 of the DGCL and the board of
directors shall have approved the terms and conditions of the Merger.  The
issuance of the Initial Equity Payment to the Selling Shareholder shall have
been approved by the Alpha Bermuda Board of Directors in accordance with the
Alpha Constituent Instruments.
 
48

--------------------------------------------------------------------------------


 
   (b)           Approval by Alpha’s Stockholders.  The Merger and the
Conversion shall have been approved by a majority of the issued and outstanding
Common Stock, voting as a group, in accordance with Section 253 of the DGCL and
other applicable Laws, and this Agreement and the Share Exchange shall have been
approved by the affirmative vote of the holders of a majority of the shares of
Common Stock sold in Alpha’s initial public offering voted at the meeting in
accordance with Alpha Constituent Instruments, and the aggregate number of
shares of Common Stock held by public stockholders of Alpha who exercise their
redemption rights with respect to their Common Stock in accordance with the
Alpha Constituent Instruments shall not constitute thirty-five percent (35%) or
more of the Common Stock sold in the Alpha initial public offering.
 
   (c)           Company Shareholder Approval.  This Agreement and the Business
Combination shall have been approved and adopted by the Company and all of the
shareholders of the Company.
 
   (d)           Representations, Warranties and Covenants.  (i) The
representations and warranties of Parent and Alpha Arizona in this Agreement
shall be true and correct in all material respects (except for such
representations and warranties that are qualified by their terms by a reference
to materiality which representations and warranties as so qualified shall be
true and correct in all respects) both when made and on and as of the Business
Combination Effective Time as though such representations and warranties were
made on and as of such time (provided that those representations and warranties
which address matters only as of a particular date shall be true and correct as
of such date) and (ii) Parent, and Alpha Arizona shall have performed and
complied in all material respects with all covenants, obligations and conditions
of this Agreement required to be performed and complied with by them as of the
Business Combination Effective Time.
 
   (e)           Certificate of Officer.  The Company shall have been provided
with a certificate executed on behalf of Parent by its Chief Executive Officer
and Chief Financial Officer certifying that the conditions set forth in
Section 13.2(d) shall have been fulfilled.
 
   (f)           Secretary’s Certificate.  The Company shall have been provided
with a Secretary’s Certificate, dated the Closing Date, certifying attached
copies of (A) the Amended and Restated Certificate of Incorporation and Bylaws
of the Parent and the Articles of Incorporation and Bylaws of Alpha Arizona, (B)
the resolutions of the Board of Directors of the Parent approving this Agreement
and the transactions contemplated hereby; and (C) the incumbency of each
authorized officer of Parent and Alpha Arizona signing this Agreement and/or any
other agreement or instrument contemplated hereby to which Parent, and Alpha
Arizona is a party.
 
   (g)           Execution and Non-Repudiation.  All parties to the Ancillary
Agreements shall have executed such agreements and none of the parties thereto
shall have repudiated or challenged the enforceability of such agreements.
 
   (h)           Documents.  The following documents to be delivered to the
appropriate parties, in a form acceptable to the parties:
 
     (i)           the Lock-Up Agreements executed by each of the Selling
Shareholders;
 
49

--------------------------------------------------------------------------------


 
(ii)           the Registration Rights Agreement executed by Alpha Bermuda and
the Selling Shareholders;
 
(iii)         share certificates evidencing the Alpha Bermuda Shares to be
issued to the Selling Shareholders;
 
(iv)          executed Plan of Merger, by and between the Parent and Alpha
Arizona;
 
(v)           Certificate of Merger with respect to the Merger to be filed in
accordance with Delaware Law as of the Effective Time;
 
(vi)          executed Articles and Plan of Merger to be filed in accordance
with ARS as of the Effective Time;
 
(vii)         documents required for the issuance of a certificate of
registration by way of continuation pursuant to the Companies Act 1981 of
Bermuda and the documents required to be delivered by Alpha Bermuda under
Section 6.2 above.
 
(viii)        a certificate of good standing of the Parent in the State of
Delaware;
 
(ix)          a certificate of good standing of Alpha Arizona in the State of
Arizona;
 
(x)           a certificate of compliance of Alpha Bermuda from the Bermuda
Registrar of Companies;
 
(xi)          an opinion from Delaware counsel regarding the Parent having the
requisite corporate power and authority under Delaware Law to enter into this
Agreement and to consummate the transactions contemplated hereby, in form and
substance acceptable to the Company;
 
(xii)         the Voting Agreement;
 
(xiii)        a legal opinion from each of a law firm authorized to practice law
under the Laws of Arizona and the Laws of Bermuda, reasonably acceptable to the
Company, and Loeb & Loeb LLP, in each case in reasonable and customary form and
substance typical in transactions of the type contemplated by the Agreement; and
 
(xiv)        such other documents as the Company may reasonably request for the
purpose of (i) evidencing the accuracy of any representation or warranty of the
Parent and Alpha Arizona pursuant to Section 13.2(d), (ii) evidencing the
performance by the Parent and Alpha Arizona of, or the compliance by the Parent
and Alpha Arizona with, any covenant or obligation required to be performed or
complied with by the Parent and Alpha Arizona, (iii) evidencing the satisfaction
of any condition referred to in this Section 13.2, or (iv) otherwise
facilitating the consummation of any of the transactions contemplated by this
Agreement.
 
50

--------------------------------------------------------------------------------


 
   (i)           Closing Cash Requirement.  Alpha Bermuda’s consolidated cash
position, less its current liabilities (giving effect to any and all credit
facilities available to Alpha Bermuda), immediately after the Closing Date and
giving effect to (i) the cash payments contemplated in Section 5.1(a), (ii) any
expenses related to the exercise of the redemption rights of the shareholders of
Alpha pursuant to Alpha’s Amended and Restated Certificate of Incorporation in
relationship to the Business Combination, and (iii) the payment of the brokers’
and finders’ fees referred to in Section 9.18 herein; but excluding the effects
of any cash or assets of the Company that became the cash or assets of the
Surviving Corporation after the Closing pursuant to the Business Combination;
shall be at least $10 million.
 
   (j)           Injunctions or Restraints on Conduct of Business.  No temporary
restraining order, preliminary or permanent injunction or other order issued by
any court of competent jurisdiction or other legal or regulatory restraint
provision limiting or restricting Parent’s conduct or operation of the business
of Parent and its Subsidiaries, following the Merger shall be in effect, nor
shall any Proceeding brought by an administrative agency or commission or other
Governmental Authority, domestic or foreign, seeking the foregoing be pending.
 
   (k)           No Material Adverse Changes.  There shall not have occurred any
Material Adverse Effect on Parent and there shall have been no decrease in the
amount of funds in the Trust Account from that reflected in Section 9.23, other
than permitted deductions as defined under Parent’s Amended and Restated
Certificate of Incorporation.
 
   (l)           No Proceedings.  Since the date of this Agreement, there must
not have been commenced or threatened against the Parent, Alpha Arizona, the
Company, the Company’s Subsidiaries, any Selling Shareholder, or against any
affiliate thereof, any Proceeding (which Proceeding remains unresolved as of the
Effective Time) (a) involving any challenge to, or seeking damages or other
relief in connection with, any of the transactions contemplated hereby, or (b)
that may have the effect of preventing, delaying, making illegal, or otherwise
interfering with any of the transactions contemplated hereby.
 
  (m)           Governmental Approvals.  Parent, Alpha Arizona and Alpha Bermuda
shall have timely obtained from each Governmental Authority all approvals,
waivers and consents, if any, necessary for consummation of or in connection
with this Agreement and the transactions contemplated hereby.
 
   (n)           Notice to Trustee.  Parent shall, concurrent with the Closing,
deliver to the trustee of the Trust Account instructions to disburse on the
Closing Date the monies in the Trust Account in accordance with the documents
governing the Trust Account.
 
   (o)           Resignations.  Effective as of the Closing, the directors and
officers of Parent who are not continuing directors and the officers of Alpha
Bermuda will have resigned and the copies of the resignation letters of such
directors and officers shall have been delivered to Alpha Bermuda and the
Company, and such resigning directors and officers shall have no claim for
employment compensation in any form from Parent except for any reimbursement of
outstanding expenses existing as of the date of such resignation.
 
   (p)           SEC Reports.  Parent shall have filed all reports and other
documents required to be filed by Parent under the U.S. federal securities laws
through the Closing Date.
 
   (q)           Alternext Listing.  Parent shall have maintained its status as
a company whose common stock is listed on the Alternext and no reason shall
exist as to why such status shall not continue immediately following the
Closing.
 
51

--------------------------------------------------------------------------------


 
   (r)           SEC Actions.  No formal or informal SEC investigation or
Proceeding shall have been initiated by the SEC against either Parent or the
Parent Sponsors or any of their officers or directors.
 
ARTICLE XIV
POST-CLOSING COVENANTS
 
14.1           D&O Insurance.
 
   (a)           Alpha Bermuda shall purchase (to the extent available in the
market) a tail liability insurance policy, covering those Persons who are
currently covered by the Parent’s directors and officers’ liability insurance
policy relating to all actions or events prior to the Closing, for the coverage
available at a price per annum determined by the Combined Board (the “Tail
Coverage Amount”) with coverage in amount and scope at least as favorable to
such Persons as the Parent’s existing coverage (or the maximum amount that may
be purchased for up to the Tail Coverage Amount), which tail policy shall
continue for at least three (3) years following the Closing; provided, however,
that Alpha Bermuda shall not be required to pay annual premiums for any such
policy in excess of the Tail Coverage Amount and, in the event any future annual
premiums for such policy exceeds such amount, Alpha Bermuda will be entitled to
reduce the amount of coverage of such policy to the amount of coverage that can
be obtained for an annual premium equal to the Tail Coverage Amount.  This
Section 14.1(a) and the covenants made hereunder shall survive the Closing and
are expressly intended to be for the benefit of, and shall be enforceable by,
each of the former or present directors and officers of the Parent and their
respective heirs and legal representatives.
 
   (b)           Alpha Bermuda shall purchase (to the extent available in the
market) a tail liability insurance policy, covering those Persons who are
currently covered by the Company’s directors and officers’ liability insurance
policy relating to all actions or events prior to the Closing, for the coverage
available at a price of up to the Tail Coverage Amount with coverage in amount
and scope at least as favorable to such Persons as the Company’s existing
coverage (or the maximum amount that may be purchased for up to the Tail
Coverage Amount), which tail policy shall continue for at least three (3) years
following the Closing; provided, however, that Alpha Bermuda shall not be
required to pay annual premiums for any such policy in excess of the Tail
Coverage Amount and, in the event any future annual premiums for such policy
exceeds such amount, Alpha Bermuda will be entitled to reduce the amount of
coverage of such policy to the amount of coverage that can be obtained for an
annual premium equal to the Tail Coverage Amount.  This Section 14.1(b) and the
covenants made hereunder shall survive the Closing and are expressly intended to
be for the benefit of, and shall be enforceable by, each of the former or
present directors and officers of the Company and their respective heirs and
legal representatives.

 
52

--------------------------------------------------------------------------------

 
 
14.2       Tax Matters.  The Alpha Parties and the Selling Shareholders shall
cooperate fully in the defense of any audit, examination, litigation or other
proceeding (each, a “Tax Proceeding”).  Such cooperation shall include, but
shall not be limited to, the retention and (upon the other party’s request) the
provision of records and information that are reasonably relevant to any Tax
Proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder.  The Alpha Parties and the Selling Shareholders agree (A) to retain
all books and records with respect to Tax matters pertinent to the Company and
its Subsidiaries until the expiration of the statute of limitations of the
respective taxable periods, and to abide by all record retention agreements
entered into with any Tax Authority, and (B) to give the other party reasonable
written notice prior to transferring, destroying or discarding any such books
and records and, if the other party so requests, allow the other party to take
possession of such books and records.
 
ARTICLE XV
INDEMNIFICATION; REMEDIES
 
15.1       Survival.  All representations, warranties, covenants, and
obligations in this Agreement shall survive for a period of one year following
the earlier of the termination of this Agreement or the Business Combination
Effective Time, except that any representations and warranties relating to Taxes
shall survive until sixty (60) days after the expiration of any applicable
statutes of limitation (including any waivers or extensions thereof) (the
“Survival Period”).  The right to indemnification, payment of damages or other
remedy based on such representations, warranties, covenants, and obligations
will not be affected by any investigation conducted with respect to, or any
knowledge acquired (or capable of being acquired) at any time, whether before or
after the execution and delivery of this Agreement or the Closing Date, with
respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant, or obligation.  The waiver of any condition
based on the accuracy of any representation or warranty, or on the performance
of or compliance with any covenant or obligation, will not affect the right to
indemnification, payment of damages, or other remedy based on such
representations, warranties, covenants, and obligations.
 
15.2       Indemnification by the Selling Shareholders.
 
(a)           From the Closing until the expiration of the Survival Period, the
Selling Shareholders shall, subject to the terms hereof, indemnify and hold
harmless the Surviving Corporation and its subsidiaries, affiliates, officers,
directors, employees, agents, successors and assigns (each a “Company
Indemnified Party”) from and against any liabilities, losses, claims, damages,
fines, penalties, expenses or Taxes (including costs of investigation and
defense and reasonable attorneys’ fees incurred in connection with such matters
and any action hereunder to enforce the provisions of this Article XV)
(collectively, “Damages”) arising, directly or indirectly, from or in connection
with:
 
(i)           any breach of any representation or warranty made by the Company
or any Selling Shareholder in this Agreement or in any certificate delivered by
the Company or any Selling Shareholder pursuant to this Agreement;

 
53

--------------------------------------------------------------------------------

 
 
(ii)           any breach by the Company, or the Selling Shareholders, of its
covenants or obligations in this Agreement; or
 
(iii)           the operation of the business of the Company and its
Subsidiaries, prior to the  Business Combination Effective Time, other than as
disclosed in this Agreement.
 
(b)           All claims of Company Indemnified Party pursuant to this
Section 15.2 shall be entitled to be brought by Steven M. Wasserman or his
designee (the “Alpha Designee”) on behalf of the Surviving Corporation and/or
any person who was a stockholder of Parent immediately prior to the Closing.
 
(c)           The Selling Shareholders will indemnify the Company Indemnified
Parties for Damages pursuant to Section 15.2(a) only if the aggregate amount of
all Damages for which Damages are allowed under Section 15.2(a) exceeds $500,000
(the “Basket Amount”), in which case the Selling Shareholders will be liable
only for the amount of Damages exceeding the Basket Amount.
 
(d)           The maximum obligation of the Selling Shareholders to indemnify
the Company Indemnified Parties from and against Damages arising pursuant to
Section 15.2(a) of this Agreement shall not exceed $8,000,000 in the
aggregate(the “Cap”).
 
(e)           If the Surviving Corporation has a direct claim for
indemnification under Section 15.2(a), the Alpha Designee will deliver, during
the Survival Period, to the Selling Shareholders one or more written notices of
Damages promptly after discovery of each Damage.  The Selling Shareholders will
have no liability under Section 15.2(a) unless the written notices required by
the preceding sentence are given during the Survival Period.  Any written notice
will state in reasonable detail the basis for such Damages, the nature of such
Damages for which indemnification is sought and the amount of Damages
claimed.  If the Selling Shareholders notify the Alpha Designee that the Selling
Shareholders do not dispute the claim described in such notice or fails to
notify the Alpha Designee within 45 Business Days after delivery of such notice
by the Alpha Designee whether the Selling Shareholders dispute the claim
described in such notice, the Damages in the amount specified in the Alpha
Designee’s notice will be admitted by the Selling Shareholders, and the Selling
Shareholders will pay the amount of the Damages to the Alpha Designee.  If the
Selling Shareholders have timely disputed their liability with respect to such
claim, the Selling Shareholders and the Alpha Designee will proceed in good
faith to negotiate a resolution of such dispute.  If a claim for indemnification
has not been resolved within 60 days after delivery of the Alpha Designee’s
notice, either party may seek judicial recourse.  In the event that (i) the
Alpha Designee does not deliver to the Selling Shareholders written notice of a
claim promptly after its discovery of Damages or (ii) such written notice
inaccurately or incompletely describes the basis or nature of the Damages, each
as required by this Section 15.2(e), then the Selling Shareholders’ obligation
to indemnify the Surviving Corporation pursuant to Section 15.2(a) shall be
reduced to the extent the Alpha Designee’s failure to provide prompt, accurate
and complete written notice has prejudiced the Selling Shareholders.
 
(f)           The Selling Shareholders will pay the amount of any Damages to the
Alpha Designee within 15 days following the determination of the Selling
Shareholders’ liability for and the amount of the Damages (whether such
determination is made pursuant to the procedures set forth in this Section 15.2,
by agreement between the Selling Shareholders and the Alpha Designee, by
arbitration award or by final adjudication).

 
54

--------------------------------------------------------------------------------

 
 
(g)           The Selling Shareholders shall not be liable to any of the Company
Indemnified Parties pursuant to Section 15.2(a) as a result of any action taken
by Parent or the Surviving Corporation after the Business Combination Effective
Time, or to the extent to which Parent or such Company Indemnified Party could
have, with reasonable efforts, mitigated or prevented the Damages with respect
to such breach.
 
15.3       Indemnification by the Surviving Corporation.
 
(a)           From the Closing until the expiration of the Survival Period, the
Surviving Corporation shall, subject to the terms hereof, indemnify and hold
harmless the Selling Shareholders and their respective subsidiaries, affiliates,
officers, directors, employees, agents, successors and assigns (each a “Parent
Indemnified Party”) from and against any Damages arising, directly or
indirectly, from or in connection with:
 
(i)           any breach of any representation or warranty made by Parent in
this Agreement or in any certificate delivered by Parent pursuant to this
Agreement;
 
(ii)           any breach by Parent of its covenants or obligations in this
Agreement; or
 
(iii)           the operation of the business of Parent and its Subsidiaries,
prior to the Business Combination Effective Time, other than as disclosed in
this Agreement.
 
(b)           All claims of the Parent Indemnified Parties pursuant to this
Section 15.3 shall be entitled to be brought by Wei Chang Leow or his designee
(the “Soya Designee”) on behalf of the Parent Indemnified Party.
 
(c)           The Surviving Corporation will indemnify the Parent Indemnified
Parties for Damages pursuant to Section 15.3(a) only if the aggregate amount of
all Damages for which Damages are allowed under Section 15.3(a) exceeds the
Basket Amount, in which case the Surviving Corporation will be liable only for
the amount of Damages exceeding the Basket Amount.
 
(d)           The maximum obligation of the Surviving Corporation to indemnify
the Parent Indemnified Parties from and against Damages arising pursuant to
Section 15.3(a) of this Agreement shall not exceed the Cap.

 
55

--------------------------------------------------------------------------------

 
 
(e)           If the Parent Indemnified Parties have a direct claim for
indemnification under Section 15.3(a), the Soya Designee will deliver, during
the Survival Period, to the Surviving Corporation, one or more written notices
of Damages promptly after discovery of each Damage.  The Surviving Corporation
will not have any liability under Section 15.3(a) unless the written notices
required by the preceding sentence are given during the Survival Period.  Any
written notice will state in reasonable detail the basis for such Damages, the
nature of such Damages for which indemnification is sought and the amount of
Damages claimed.  If the Surviving Corporation notifies the Soya Designee that
the Surviving Corporation does not dispute the claim described in such notice or
fails to notify the Soya Designee within 45 Business Days after delivery of such
notice by the Soya Designee whether the Surviving Corporation disputes the claim
described in such notice, the Damages in the amount specified in the Soya
Designee’s notice will be admitted by the Surviving Corporation and the
Surviving Corporation will pay the amount of the Damages to the Soya
Designee.  If the Surviving Corporation has timely disputed its liability with
respect to such claim, Surviving Corporation and the Soya Designee will proceed
in good faith to negotiate a resolution of such dispute.  If a claim for
indemnification has not been resolved within 60 days after delivery of the Soya
Designee’s notice, any party may seek judicial recourse.  In the event that
(i) the Soya Designee does not deliver to the Surviving Corporation written
notice of a claim promptly after its discovery of Damages or (ii) such written
notice inaccurately or incompletely describes the basis or nature of the
Damages, each as required by this Section 15.3(e), then the Surviving
Corporation’s obligation to indemnify the Parent Indemnified Parties pursuant to
Section 15.3(a) shall be reduced to the extent the Soya Designee’s failure to
provide prompt, accurate and complete written notice has prejudiced the
Surviving Corporation.
 
(f)           The Surviving Corporation will pay the amount of any Damages to
the Soya Designee within 15 days following the determination of the Surviving
Corporation’s liability for and the amount of the Damages (whether such
determination is made pursuant to the procedures set forth in this Section 15.3,
by agreement between the Surviving Corporation and the Soya Designee, by
arbitration award or by final adjudication).
 
(g)           The Surviving Corporation shall not be liable to any of the Parent
Indemnified Parties pursuant to Section 15.3(a) as a result of any action taken
by Alpha Arizona after the business Combination Effective Time, or to the extent
to which such Parent Indemnified Party could have, with reasonable efforts,
mitigated or prevented the Damages with respect to such breach.
 
15.4       Third Party Action.
 
(a)           From the Closing until the expiration of the Survival Period, the
Selling Shareholders and the Surviving Corporation, as applicable (the
“Indemnifying Party”), will indemnify, defend and hold harmless the Company
Indemnified Parties and the Parent Indemnified Parties, as applicable
(collectively, the “Indemnified Parties”), against any Damages arising from any
litigation instituted by any third party with respect to any Damages arising
pursuant to Section 15.2(a) or 15.3(a), as applicable (any such third party
action or proceeding being referred to as a “Third Party Action”).  An
Indemnified Party will give the Indemnifying Party prompt written notice of the
commencement of a Third Party Action.  The complaint or other papers pursuant to
which the third party commenced such Third Party Action will be attached to such
written notice.  In the event that (i) a Indemnified Party does not deliver to
the Indemnifying Party prompt written notice of a Third Party Claim promptly
after commencement or (ii) fails to attach the entire complaint or all of the
other papers pursuant to which the third party commenced such Third Party
Action, each as required by this Section 15.4(a), then the Indemnifying Party’s
obligation to indemnify the Indemnified Party pursuant to this Section 15.4(a)
shall be reduced to the extent the Indemnified Party’s failure to provide
prompt, accurate and complete written notice has prejudiced the Indemnifying
Party.

 
56

--------------------------------------------------------------------------------

 
 
(b)           The Indemnifying Party will be entitled to contest and defend such
Third Party Action on behalf of any Indemnified Party.  Notice of the intention
to so contest and defend will be given by the Indemnifying Party to the
requesting Indemnified Party within 20 Business Days after the Indemnified
Party’s notice of such Third Party Action (but, in all events, at least five
Business Days prior to the date that a response to such Third Party Action is
due to be filed).  Such contest and defense will be conducted by reputable
attorneys retained by the Indemnifying Party.  An Indemnified Party will be
entitled at any time, at its own cost and expense, to participate in such
contest and defense and to be represented by attorneys of its own choosing.  If
the Indemnified Party elects to participate in such defense, the Indemnified
Party will cooperate with the Indemnifying Party in the conduct of such
defense.  An Indemnified Party will cooperate with the Indemnifying Party to the
extent reasonably requested by the Indemnifying Party in the contest and defense
of such Third Party Action, including providing reasonable access (upon
reasonable notice) to the books, records and employees of the Indemnified Party
if relevant to the defense of such Third Party Action.
 
(c)           Neither the Indemnified Party nor the Indemnifying Party may
concede, settle or compromise any Third Party Action without the consent of the
other party, which consents will not be unreasonably withheld.
 
ARTICLE XVI
TERMINATION, AMENDMENT AND WAIVER
 
16.1       Termination.  At any time prior to the Business Combination Effective
Time, whether before or after approval of the matters presented in connection
with the Business Combination by the stockholders of Company, this Agreement may
be terminated:
 
(a)           by mutual written consent of Parent and Company;
 
(b)           by either Parent or Company, if, at the Alpha Stockholders Meeting
(including any adjournments thereof), (i) the Merger shall fail to be approved
by a majority of the outstanding Common Stock, voting as a group, in accordance
with Section 253 of the DGCL, and/or (ii) this Agreement and the Share Exchange
contemplated hereby shall fail to be approved and adopted by the affirmative
vote of the holders of a majority of the shares of Common Stock sold in the IPO
voted at the meeting in accordance with Alpha Constituent Instruments, or (iii)
the aggregate number of shares of Common Stock held by public stockholders of
Alpha who exercise their redemption rights with respect to their Common Stock in
accordance with the Alpha Constituent Instruments shall constitute thirty-five
percent (35%) or more of the Common Stock sold in the IPO;
 
(c)           by either Parent or Company, if, without fault of the terminating
party, the Closing shall not have occurred on or before March 28, 2009, or such
later date as may be agreed upon in writing by the parties hereto. For the
avoidance of doubt, the Company and the Selling Shareholders may terminate this
Agreement on March 28, 2009 and will not be required to consent to any course of
action that contemplates a closing of the Business Combination beyond March 28,
2009;

 
57

--------------------------------------------------------------------------------

 
 
(d)           by Parent, if the Company or any Selling Shareholders breaches any
of its representations, warranties or obligations hereunder to an extent that
would cause any of the conditions set forth in Section 13.1(f) not to be
satisfied and such breach shall not have been cured within ten (10) Business
Days of receipt by Company or any Selling Shareholders of written notice of such
breach (and Parent is not in material breach of any of its representations and
warranties or covenants hereunder, which breach is not cured);
 
(e)           by Company, if Parent breaches any of its representations,
warranties or obligations hereunder to an extent that would cause the condition
set forth in Section 13.2(d) not to be satisfied and such breach shall not have
been cured within ten (10) Business Days of receipt by Parent of written notice
of such breach (and the Company is not in material breach of any of its
representations and warranties or covenants hereunder, which breach is not
cured); or
 
(f)           by either Parent or Company if (i) any permanent injunction or
other order of a court or other competent authority preventing the consummation
of the Business Combination shall have become final and nonappealable or (ii)
the required approval of the stockholders of Company shall not have been
obtained by reason of the failure to obtain the required vote upon a vote held
at a duly held meeting of stockholders or at any adjournment thereof (provided
that the right to terminate this Agreement under this subsection (ii) shall not
be available to Parent or Company where the failure to obtain such stockholder
approval shall have been caused by the action or failure to act of Parent or
Company and such action or failure constitutes a breach by Parent or Company of
this Agreement).
 
16.2       Effect of Termination.  In the event of termination of this Agreement
as provided in Section 16.1, this Agreement shall forthwith become void and
there shall be no liability or obligation on the part of Parent, Company, the
Selling Shareholders, or their respective officers, directors, stockholders or
affiliates, except to the extent otherwise provided; provided that, the
provisions of Section 12.3 (Confidentiality), Section 16.3 (Expenses and
Termination Fees) and this Section 16.2, and Article XVII, shall remain in full
force and effect and survive any termination of this Agreement.  Nothing herein
shall relieve any party from liability in connection with a breach by such party
of the representations, warranties or covenants of such party to this Agreement.
 
16.3       Expenses and Termination Fees.
 
(a)           Subject to subsection (b) of this Section 16.3, whether or not the
Business Combination is consummated, all costs and expenses (including transfer
and other similar Taxes) incurred in connection with this Agreement and the
transactions contemplated hereby (including, without limitation, the fees and
expenses of its advisers, accountants and legal counsel) shall be paid by the
party incurring such expense.
 
(b)           In the event this Agreement is terminated by the Parent pursuant
to subsection (d) of Section 16.1 and such breach of representations and
warranties or covenants resulted in the failure of any of the conditions set
forth in Sections 13.1(c), (f), (h), (i), and (k), in all cases pursuant to the
willful breach or misconduct of the Company or the Selling Shareholders, then,
the Company shall immediately upon notice thereof pay to the Parent a one-time
termination fee of U.S.$2.5 million in addition to reimbursing the Parent for
all reasonable out-of-pocket fees and expenses incurred by Parent in connection
with entering into and the transactions contemplated by this Agreement.
(“Termination Fee”).

 
58

--------------------------------------------------------------------------------

 
 
16.4       Amendment.  The Boards of Directors of the Parent and the Company and
the Selling Shareholders, may cause this Agreement to be amended at any time by
execution of an instrument in writing signed on behalf of each of the parties
hereto; provided that an amendment made subsequent to adoption of the Agreement
by the stockholders of Parent or Company shall not (i) alter or change the
amount or kind of consideration to be received on conversion of the Parent
Common Stock (except with the consent of the holders of a majority of Parent
Common Stock) or the Target Securities (except with the consent of the holders
of majority of the Target Securities), (ii) alter or change any term of the
Memorandum of Continuance or By-laws of Alpha Bermuda, or (iii) alter or change
any of the terms and conditions of the Agreement if such alteration or change
would materially adversely affect the holders of Target Securities.
 
16.5       Extension; Waiver.  At any time prior to the Business Combination
Effective Time any party hereto may, to the extent legally allowed, (i) extend
the time for the performance of any of the obligations or other acts of the
other parties hereto, (ii) waive any inaccuracies in the representations and
warranties made to such party contained herein or in any document delivered
pursuant hereto and (iii) waive compliance with any of the agreements or
conditions for the benefit of such party contained herein.  Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in an instrument in writing signed on behalf of such party.
 
ARTICLE XVII
GENERAL PROVISIONS
 
17.1       No Fractional Shares.  No fractional shares of Alpha Arizona
Securities shall be issued in connection with the Merger and no fractional
shares of Alpha Bermuda Securities shall be issued in connection with the
Conversion.  No certificates or scrip for any such fractional shares shall be
issued.  Any shareholder of Alpha Securities who would otherwise be entitled to
receive a fraction of a share of Alpha Arizona Securities and/or Alpha Bermuda
Securities (after aggregating all fractional shares of Alpha Arizona Securities
and/or Alpha Bermuda Securities issuable to such holder) shall, in lieu of such
fraction of a share, be paid in cash the dollar amount (rounded to the nearest
whole cent), without interest, determined by multiplying such fraction by the
closing bid price of a share of Alpha Bermuda Securities on Alternext, or such
other public trading market on which Alpha Bermuda Securities may be trading at
such time, at the Conversion Effective Time.
 
17.2       Lost, Stolen or Destroyed Certificates.  In the event any
certificates representing the Alpha Securities shall have been lost, stolen or
destroyed, Alpha Bermuda shall issue in exchange for such lost, stolen or
destroyed certificates upon the making of an affidavit of that fact by the
holder thereof, such shares of Alpha Bermuda Securities, as may be required;
provided, however, that Alpha Bermuda may, in its discretion and as a condition
precedent to the issuance thereof, require the owner of such lost, stolen or
destroyed certificates to deliver a bond in such sum as it may reasonably direct
as indemnity against any claim that may be made against Alpha Bermuda with
respect to the certificates alleged to have been lost, stolen or destroyed.

 
59

--------------------------------------------------------------------------------

 
 
17.3       Withholding Rights.  Alpha Bermuda shall be entitled to deduct and
withhold from the number of shares of Alpha Bermuda Securities or cash otherwise
deliverable under this Agreement, such amounts as Alpha Bermuda reasonably
determines are required to be deducted and withheld with respect to such
delivery and payment under the Code or any provision of state, local, provincial
or foreign tax law.  To the extent that any amounts are so withheld all
appropriate evidence of such deduction and withholding, including any receipts
or forms required in order for the Person with respect to whom such deduction
and withholding occurred to establish the deduction and withholding and payment
to the appropriate authority as being for its account with the appropriate
authorities shall be delivered to the Person with respect to whom such deduction
and withholding has occurred, and such withheld amounts shall be treated for all
purposes as having been delivered and paid to the Person otherwise entitled to
the Alpha Bermuda Securities or cash in respect of which such deduction and
withholding was made by Alpha Bermuda.  Notwithstanding the foregoing, Alpha
Bermuda, at its option, may require any such amounts required to be deducted and
withheld to be reimbursed in cash to Alpha Bermuda prior to the issuance of the
Alpha Bermuda Securities pursuant hereto.
 
17.4       Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by commercial
delivery service, or mailed by registered or certified mail (return receipt
requested) or sent via facsimile (with confirmation of receipt) to the parties
at the following address (or at such other address for a party as shall be
specified by like notice):
 
(a)          if to Parent, to:
 
Alpha Security Group Corporation
328 West 77th Street
New York, New York
Attention:  Steven Wasserman, Chief Executive Officer and President
 
with a copy (which shall not constitute notice to Parent) to:
 
Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Attention:  Mitchell S. Nussbaum, Esq.
Facsimile No.:  (212) 407-4000
Telephone No.:  (212) 407-4990
 
(b)          if to the Company or the Selling Shareholders, to:
Soya China Pte. Ltd.
50 Raffles Place #11-05A
Singapore Land Tower
Singapore 048623
Attention: Leow Wei Chang, Chief Financial Officer
 
with a copy (which shall not constitute notice to the Company) to:

 
60

--------------------------------------------------------------------------------

 


Dorsey & Whitney LLP
Suite 3008, One Pacific Place
88 Queensway
Hong Kong
Attention: Liza Mark, Esq.
Facsimile No.: (852) 2524-3000
Telephone No.: (852) 2526-5000
 
17.5       Interpretation/Definitions.  When a reference is made in this
Agreement to Exhibits or Schedules, such reference shall be to an Exhibit or
Schedule to this Agreement unless otherwise indicated.  The words “include,”
“includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation.” The phrase “made available” in this
Agreement shall mean that the information referred to has been made available if
requested by the party to whom such information is to be made available.  The
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.
 
For the purposes of this Agreement, the following terms shall have the following
definitions:
 
“2008 Financial Statements” shall have the meaning set forth in Section 11.1(b)
of the Agreement.
 
“Actual Deferred Stock Payment Statement” shall have the meaning set forth in
Section 5.3(h)(i) of the Agreement.
 
“Adjusted Net Income” shall have the meaning set forth in Section 5.2 of the
Agreement.
 
“Agreement” shall have the meaning set forth in the preamble to the Agreement.
 
“Alpha” shall have the meaning set forth in the preamble to the Agreement.
 
“Alpha Arizona” shall have the meaning set forth in the preamble to the
Agreement.
 
“Alpha Arizona Securities” shall have the meaning set forth in the background to
the Agreement.
 
“Alpha Arizona Shares” shall have the meaning set forth in the background to the
Agreement.
 
“Alpha Arizona Stock Rights” shall have the meaning set forth in the background
to the Agreement.
 
“Alpha Bermuda” shall have the meaning set forth in the background to the
Agreement.
 
“Alpha Bermuda Securities” shall have the meaning set forth in the background to
the Agreement.

 
61

--------------------------------------------------------------------------------

 
 
“Alpha Bermuda Shares” shall have the meaning set forth in the background to the
Agreement.
 
“Alpha Bermuda Stock Rights” shall have the meaning set forth in the background
to the Agreement.
 
“Alpha Constituent Instruments” shall have the meaning set forth in Section
13.1(b) of the Agreement.
 
“Alpha Designee” shall have the meaning set forth in Section 15.2(b) of the
Agreement.
 
“Alpha Parties” shall have the meaning set forth in the background to the
Agreement.
 
“Alpha Securities” shall have the meaning set forth in the background to the
Agreement.
 
“Alpha Shares” shall have the meaning set forth in the background to the
Agreement.
 
“Alpha Stock Rights” shall have the meaning set forth in the background to the
Agreement.
 
“Alternate Accounting Firm” shall have the meaning set forth in Section
5.3(h)(iii) of the Agreement.
 
“Alternext” shall have the meaning set forth in Section 4.4(a) of the Agreement.
 
“Ancillary Agreements” means the Lock-Up Agreements, the Employment Agreements,
the Registration Rights Agreement and the Voting Agreement.
 
“ARS” has the meaning set forth in the background to the Agreement.
 
“Articles of Merger” shall have the meaning set forth in Section 1.2 of the
Agreement.
 
“Audited Financial Statements” shall have the meaning set forth in Section
11.1(a) of the Agreement.
 
“Auditor” shall have the meaning set forth in Section 5.3(h)(iii) of the
Agreement.
 
“Basket Amount” shall have the meaning set forth in Section 15.2(c) of the
Agreement.
 
“Business Combination” shall have the meaning set forth in Section 6.1.
 
“Business Combination Effective Time” shall have the meaning set forth in
Section 6.1 of the Agreement.
 
“Business Day” means a day (excluding Saturdays, Sundays and public holidays) on
which commercial banks are generally open for banking business in the United
States and Hong Kong.
 
“Cap” shall have the meaning set forth in Section 15.2(d) of the Agreement.

 
62

--------------------------------------------------------------------------------

 
 
“Certificate of Merger” shall have the meaning set forth in the Section 1.2 of
the Agreement.
 
“Certificates” shall have the meaning set forth in Section 4.3(a) of the
Agreement.
 
“Closing Date” shall have the meaning set forth in Section 6.1 of the Agreement.
 
“Closing” shall have the meaning set forth in Section 6.1 of the Agreement.
 
“Code” shall have the meaning set forth in Section 8.16(e) of this Agreement.
 
“Combined Board” shall have the meaning set forth in Section 3.6 of the
Agreement.
 
“Common Stock” shall have the meaning set forth in the background to the
Agreement.
 
“Company” shall have the meaning set forth in the preamble to the Agreement.
 
“Company Alternative Proposal” shall have the meaning set forth in Section
12.3(b) of the Agreement.
 
“Company Authorizations” shall have the meaning set forth in Section 8.13 of the
Agreement.
 
“Company Balance Sheet Date” shall have the meaning set forth in Section 8.9 of
the Agreement.
 
“Company Designees” shall have the meaning set forth in Section 11.10 of the
Agreement.
 
“Company Disclosure Schedule” shall have the meaning set forth in Article VIII
of the Agreement.
 
“Company Financial Statements” shall have the meaning set forth in Section
11.1(a) of the Agreement.
 
“Company Indemnified Party” shall have the meaning set forth in Section 15.2(a)
of the Agreement.
 
“Company Intellectual Property” shall have the meaning set forth in Section 8.15
of the Agreement.
 
“Conversion Effective Time” shall have the meaning set forth in Section 2.2 of
the Agreement.
 
“Conversion” shall have the meaning set forth in the background to the
Agreement.
 
“Damages” shall have the meaning set forth in Section 15.2(a) of the Agreement.

 
63

--------------------------------------------------------------------------------

 
 
“Deferred Stock Payments” shall have the meaning set forth in Section 5.3 of the
Agreement.
 
“DGCL” shall have the meaning set forth in the background to the Agreement.
 
“Disposition” shall have the meaning set forth in Section 7.12 of the Agreement.
 
“Employment Agreements” shall have the meaning set forth in Section 11.6 of the
Agreement.
 
“Environment” means soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins, and
wetlands), groundwaters, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life, and any other environmental
medium or natural resource.
 
“Environmental Law” means any Legal Requirement that requires or relates to:
 
(A)           advising appropriate authorities, employees, and the public of
intended or actual releases of pollutants or hazardous substances or materials,
violations of discharge limits, or other prohibitions and of the commencements
of activities, such as resource extraction or construction, that could have
significant impact on the Environment;
 
(B)           preventing or reducing to acceptable levels the release of
pollutants or hazardous substances or materials into the Environment;
 
(C)           reducing the quantities, preventing the release, or minimizing the
hazardous characteristics of wastes that are generated;
 
(D)           assuring that products are designed, formulated, packaged, and
used so that they do not present unreasonable risks to human health or the
Environment when used or disposed of;
 
(E)           protecting resources, species, or ecological amenities;
 
(F)           reducing to acceptable levels the risks inherent in the
transportation of hazardous substances, pollutants, oil, or other potentially
harmful substances;
 
(G)           cleaning up pollutants that have been released, preventing the
threat of release, or paying the costs of such clean up or prevention; or
 
making responsible parties pay private parties, or groups of them, for damages
done to their health or the Environment, or permitting self-appointed
representatives of the public interest to recover for injuries done to public
assets.
 
“Escrow Agreement” shall have the meaning set forth in Section 5.2 of the
Agreement.
 
“Escrowed Shares” shall have the meaning set forth in Section 5.2 of the
Agreement.
 
“Exchange Act” shall have the meaning set forth in Section 5.2 of the Agreement.

 
64

--------------------------------------------------------------------------------

 
 
“Governmental Authority” shall have the meaning set forth in Section 8.6 of the
Agreement.
 
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
 
“Incentive Plan Proposal” shall have the meaning set forth in Section 11.1(c) of
the Agreement.
 
“Indemnified Parties” shall have the meaning set forth in Section 15.4(a) of the
Agreement.
 
“Indemnifying Party” shall have the meaning set forth in Section 15.4(a) of the
Agreement.
 
“Initial Equity Payment” shall have the meaning set forth in Section 5.1(a) of
the Agreement.
 
“Insider Purchases” shall have the meaning set forth in Section 11.3 of the
Agreement.
 
“Insider Purchase Commitment Amount” shall have the meaning set forth in Section
11.3 of the Agreement.
 
“Insider Warrants” shall have the meaning set forth in Section 9.2(a) of the
Agreement.
 
“Interim Financial Statements” shall have the meaning set forth in Section
11.1(a) of the Agreement.
 
“Initial Financial Statement Delivery Date” shall have the meaning set forth in
Section 11.1(a) of the Agreement.
 
“IPO” shall have the meaning set forth in Section 9.2(a) of the Agreement.
 
“Key Operating Agreement” shall have the meaning set forth in Section 8.1(b) of
the Agreement.
 
“Knowledge Persons” shall have the meaning set forth in Article VIII of the
Agreement.
 
“knowledge” shall have the meaning set forth in Article VIII of the Agreement.
 
“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, requirement or
rule of law (including common law).
 
“Legal Requirement” means any federal, state, local, municipal, provincial,
foreign or other Law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Authorities (or under
the authority of any national securities exchange upon which Alpha Securities
are then listed or traded).

 
65

--------------------------------------------------------------------------------

 
 
“Liens” means any liens, security interests, pledges, equities and claims of any
kind, voting interests, shareholder agreements and other encumbrances.
 
“Lock-Up Agreement” shall have the meaning set forth in Section 7.12 of the
Agreement.
 
“Material Adverse Effect” shall have the meaning set forth in Article VIII of
the Agreement.
 
“Material Company Contract” shall have the meaning set forth in Section 8.21(a)
of the Agreement.
 
“Merger” shall have the meaning set forth in the background to the Agreement.
 
“Merger Effective Time” shall have the meaning set forth in Section 1.2 of the
Agreement.
 
“Merger Form 8-K” shall have the meaning set forth in Section 11.2 of the
Agreement.
 
“Money Laundering Laws” shall have the meaning set forth in Section 8.24 of the
Agreement.
 
“Objection Notice” shall have the meaning set forth in Section 5.3(b)(ii) of the
Agreement.
 
“Objection Period” shall have the meaning set forth in Section 5.3(b)(ii) of the
Agreement.
 
“Parent” shall have the meaning set forth in the preamble to the Agreement.
 
“Parent Balance Sheet” shall have the meaning set forth in Section 9.9 of the
Agreement.
 
“Parent Balance Sheet Date” shall have the meaning set forth in Section 9.8 of
the Agreement.
 
“Parent Board” means the board of directors of the Parent prior to the Merger.
 
“Parent Designees” shall have the meaning set forth in Section 11.10 of the
Agreement.
 
“Parent Disclosure Schedule” shall have the meaning set forth in Article IX of
the Agreement.
 
“Parent Financial Statements” shall have the meaning set forth in Section 9.6 of
the Agreement.
 
“Parent Indemnified Party” shall have the meaning set forth in Section 15.3(a)
of the Agreement.
 
“Parent Material Contract” shall have the meaning set forth in Section 9.27(a)
of the Agreement.

 
66

--------------------------------------------------------------------------------

 
 
“Parent SEC Documents” shall have the meaning set forth in Section 9.6 of the
Agreement.
 
“Parent Sponsors” means Steven M. Wasserman.
 
“Parent Warrants” shall have the meaning set forth in Section 9.2(a) of the
Agreement.
 
“Percentage Allocation” shall have the meaning set forth in Section 5.3(a) of
the Agreement.
 
“Person” or “person” means an individual, partnership, operation, joint venture,
unincorporated organization, cooperative or a governmental entity or agency
thereof.
 
“PRC” means the People’s Republic of China.
 
“Press Release” shall have the meaning set forth in Section 11.2 of the
Agreement.
 
“Proceeding” shall have the meaning set forth in Section 8.11 of the Agreement.
 
“Proposed Deferred Stock Payment Statement” shall have the meaning set forth in
Section 5.3(h)(i) of the Agreement.
 
“Proxy/Prospectus” shall have the meaning set forth in Section 9.5 of the
Agreement.
 
“Registration Rights Agreement” shall have the meaning set forth in Section 11.7
of the Agreement.
 
“Representatives” shall have the meaning set forth in Section 12.2(a) of the
Agreement.
 
“Reviewing Party” shall have the meaning set forth in Section 5.3(h)(iii) of the
Agreement.
 
“Sale of the Business” shall have the meaning set forth in Section 5.3(i) of the
Agreement.
 
“Sarbanes-Oxley Act” shall have the meaning set forth in Section 9.7 of the
Agreement.
 
“SEC” shall have the meaning set forth in Section 7.12 of the Agreement.
 
“Securities Act” shall have the meaning set forth in Section 7.7 of the
Agreement.
 
“Selling Shareholder” or “Selling Shareholders” shall have the meaning set forth
in the preamble to the Agreement.
 
“Selling Shareholders’ Required Approvals” shall have the meaning set forth in
Section 7.5 of the Agreement.
 
“Share Exchange” shall have the meaning set forth in the background to the
Agreement.
 
“Soya Designee” shall have the meaning set forth in Section 15.3(b) of the
Agreement.

 
67

--------------------------------------------------------------------------------

 
 
“Special Meeting” shall have the meaning set forth in Section 11.1(c) of the
Agreement.
 
“Subsidiaries” shall have the meaning set forth in Section 8.1(a) of the
Agreement.
 
“Supplemental Financial Statement Delivery Date” shall have the meaning set
forth in Section 11.1(b) of the Agreement.
 
“Survival Period” shall have the meaning set forth in Section 15.1 of the
Agreement.
 
“Surviving Corporation” shall have the meaning set forth in Section 2.1 of the
Agreement.
 
“Tail Coverage Amount” shall have the meaning set forth in Section 14.1 of the
Agreement.
 
“Target” shall have the meaning set forth in the preamble to the Agreement.
 
“Target Balance Sheet” shall have the meaning set forth in Section 8.7(c) of the
Agreement.
 
“Target Financial Statements” shall have the meaning set forth in Section 8.7(a)
of the Agreement.
 
“Target Securities” shall have the meaning set forth in the background to the
Agreement.
 
“Tax” or Taxes” shall have the meaning set forth in Section 8.16(a) of the
Agreement.
 
“Tax Authority” shall have the meaning set forth in Section 8.16(a) of the
Agreement.
 
“Tax Proceeding” shall have the meaning set forth in Section 14.2 of the
Agreement.
 
“Tax Return” shall have the meaning set forth in Section 8.16(a) of the
Agreement.
 
“Taxable” shall have the meaning set forth in Section 8.16(a) of the Agreement.
 
“Termination Fee” shall have the meaning set forth in Section 16.3(b) of the
Agreement.
 
“Third Party Action” shall have the meaning set forth in Section 15.4(a) of the
Agreement.
 
“Thresholds” shall have the meaning set forth in Section 5.2 of the Agreement.
 
“Transactions” shall have the meaning set forth in Section 6.1 of the Agreement.
 
“Transfer Taxes” shall have the meaning set forth in Section 12.10 of the
Agreement.
 
“Trust Account” shall have the meaning set forth in Section 9.23 of the
Agreement.
 
“U.S. GAAP” means generally accepted accounting principles of the United States.

 
68

--------------------------------------------------------------------------------

 
 
“Underwriter Option” shall have the meaning set forth in Section 9.2(a) of the
Agreement.
 
“Voting Agreement” shall have the meaning set forth in Section 11.8 of the
Agreement.
 
“Warrants” shall have the meaning set forth in Section 9.2(a) of the Agreement.
 
“Warrant Exercise Payout” shall have the meaning set forth in Section 11.5 of
the Agreement.
 
17.6       Counterparts.  This Agreement may be executed in one or more
counterparts, including by facsimile or PDF, all of which shall be considered
one and the same agreement and shall become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.
 
17.7       Entire Agreement; Nonassignability; Parties in Interest.  This
Agreement and the documents and instruments and other agreements specifically
referred to herein or delivered pursuant hereto, including the Exhibits, the
Company Disclosure Schedules and the Parent Disclosure Schedules (a) constitute
the entire agreement among the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof; (b) are not
intended to confer upon any other person any rights or remedies hereunder,
except as set forth herein; and (c) shall not be assigned, except by operation
of law as a result of the Merger, pursuant to Article I and the Business
Combination pursuant to Article II or as otherwise specifically
provided.  Notwithstanding the foregoing, Parent shall have the right, without
the consent of any other party, to assign its rights to receive the Termination
Fee hereunder to some or all of the persons that, as of the date hereof, are
holders of the Insider Warrants.  No representations, warranties, inducements,
promises or agreements, oral or written, by or among the parties not contained
herein shall be of any force or effect.
 
17.8       Severability.  If any provision of this Agreement, or the application
thereof, becomes or is declared by a court of competent jurisdiction to be
illegal, void or unenforceable, the remainder of this Agreement will continue in
full force and effect and the application of such provision to other persons or
circumstances will be interpreted so as reasonably to effect the intent of the
parties hereto.  The parties further agree to replace such void or unenforceable
provision of this Agreement with a valid and enforceable provision that will
achieve, to the extent possible, the economic, business and other purposes of
such void or unenforceable provision.
 
17.9       Remedies Cumulative; Specific Performance.
 
(a)           Except as otherwise provided herein, any and all remedies herein
expressly conferred upon a party will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy.  The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.

 
69

--------------------------------------------------------------------------------

 
 
(b)           It is accordingly agreed that the parties hereto shall be entitled
to seek an injunction or injunctions to prevent breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement in any court
of the United States or any state having jurisdiction, this being in addition to
any other remedy to which they are entitled at law or in equity.
 
17.10     Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the Laws
that might otherwise govern under applicable principles of conflicts of
law.  Each of the parties hereto irrevocably consents to the exclusive
jurisdiction of any court located within the State of New York in connection
with any matter based upon or arising out of this Agreement or the matters
contemplated herein, agrees that process may be served upon them in any manner
authorized by the Laws of the State of New York for such persons and waives and
covenants not to assert or plead any objection which they might otherwise have
to such jurisdiction and such process.
 
17.11     Rules of Construction.  The parties hereto agree that they have been
represented by counsel during the negotiation, preparation and execution of this
Agreement and, therefore, waive the application of any Law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.
 
[SIGNATURE PAGE FOLLOWS]

 
70

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has caused this Agreement And Plan
Of Merger, Conversion And Share Exchange to be executed and delivered by their
respective officers, and individually, as applicable, thereunto duly authorized,
all as of the date first written above.


ALPHA SECURITY GROUP CORPORATION
 
By:
/s/ Steven M. Wasserman
 
Name: Steven M. Wasserman
Title: President
 
 
   
ALPHA ARIZONA CORP.
 
By:
/s/ Steven M. Wasserman
 
Name: Steven M. Wasserman
Title: President
 
 
   
SOYA CHINA PTE LTD.
 
By:
/s/ Zhao Guangchun  
Name: Zhao Guangchun
Title: Chairman
 
 
   
SELLING SHAREHOLDERS
 
Splendid International Holdings Pte. Ltd.
 
By:
/s/ Zhao Guangchun
 
Name: Zhao Guangchun
Title: Director
 
 
   
Bright Strong Investments Limited
 
By:
/s/ Zhao Benxi
 
Name: Zhao Benxi
Title: Director
 
 
   
Special Result Limited (BVI)
 
By:
/s/ Edmund Tan
 
Name: Edmund Tan
 
Title: Director


 

--------------------------------------------------------------------------------

 
 